UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2014 Date of reporting period:	October 1, 2013 — March 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Dynamic Asset Allocation Conservative Fund Semiannual report 3 | 31 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 24 Shareholder meeting results Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Our allocation of assets among permitted asset categories may hurt performance. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: While U.S. stocks and bonds have generally delivered modest returns so far in 2014, volatility has become more pronounced, driven in the early months of the year by unusually cold weather conditions, shifting expectations for U.S. Federal Reserve action, and rising geopolitical fears. Still, evidence exists that global economic growth is slowly strengthening, and we believe the United States, Europe, and Japan are poised to contribute to an extended recovery. In our view, portfolio diversification becomes extraordinarily important in this kind of environment. Putnam’s active research and investment strategies can serve investors who are pursuing income and capital appreciation goals. We are pleased to report that Putnam continues to garner recognition in the mutual fund industry. For 2013, Barron’s ranked Putnam second among 64 mutual fund families based on total returns across asset classes. Over the longer term of five years ended in December 2013, Putnam also ranked second out of 55 fund families. We believe Putnam’s sound investment strategies can provide benefits to your portfolio. An experienced advisor can help you assess your individual needs, time horizon, and risk tolerance — and can help guide you toward your investment goals. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Putnam Conservative Blended Benchmark is a blended benchmark administered by Putnam Management and comprises 65% the Barclays U.S. Aggregate Bond Index, 25% the Russell 3000 Index, 5% the MSCI EAFE Index (ND), and 5% the JPMorgan Developed High Yield Index. † The fund’s secondary benchmark, the Putnam Conservative Blended Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. ‡ Returns for the six-month period are not annualized, but cumulative. 4 Dynamic Asset Allocation Conservative Fund Interview with your fund’s portfolio manager How would you describe the investment environment during the six months that ended March31, 2014? Volatility returned to the markets, which we anticipated would take place after the strong run-up in equities. The period got off to an uncertain start with congressional debate about the U.S. debt ceiling and a 16-day partial shutdown of the federal government. A temporary solution to the budget impasse was reached in mid-October, when President Obama signed a short-term bill that suspended the debt ceiling and funded the government through mid-January2014. After this, equity markets came roaring back, posting record highs during the final months of 2013. Early in the period, there was also uncertainty regarding when the U.S. Federal Reserve would begin to reduce its $85-billion-a-month in bond purchases. In mid-December, the Fed put the tapering question to rest, announcing it would scale back its bond purchases to $75 billion, beginning in January2014. Equity markets reacted positively to the news, which indicated that the central bank was confident that the U.S. economy was improving. Bond prices declined, however, as interest rates inched higher. During the opening months of 2014, capital markets around the world seemed to have difficulty establishing clear directions. The This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 3/31/14. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on page 16. Dynamic Asset Allocation Conservative Fund 5 second half of the semiannual period began mostly on a down note, with investors assuming a more risk-averse posture. With the Fed beginning to reduce bond purchases, some weak economic data releases coupled with concerns about emerging-market economies weighed on global share prices. Interest-rate-sensitive assets performed relatively well. In February, emerging-market concerns eased somewhat, and reassuring comments from new Fed Chair Janet Yellen about the central bank’s monetary policy helped most equity markets rebound. In addition, the U.S. debt-ceiling issue was ultimately resolved in February. By the end of the period, in March, tables turned again, with global markets reacting negatively to the geopolitical developments in Ukraine. How did the fund perform in this environment, and what factors contributed to performance? The fourth quarter of 2013 was one of the best in recent years for markets, particularly for U.S. equity markets, while the first three months of 2014 were somewhat weaker, although still positive. We did have exposure to risk assets throughout the period. On both an absolute and relative basis, the fund produced positive returns for the period. During the first half of the period, the fund maintained tactical overweights to equities, with a slight bias toward U.S. stocks over international developed markets, in order to take advantage of the more favorable economic trends in the United States. Within fixed income, the fund was positioned to be underweight to Treasury Inflation-Protected Securities [TIPS], given the tame direction of inflation. In addition, the fund had an Allocations are shown as a percentage of the fund’s net assets as of 3/31/14. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Dynamic Asset Allocation Conservative Fund underweight position in investment-grade bonds, given these securities’ sensitivity to rising interest rates. This strategy, too, proved beneficial. During the final three months of the period, asset allocation strategies were essentially flat, while security selection aided performance. Portfolio allocations were relatively neutral, resulting in muted dynamic asset allocation performance. One small positive was the fund’s overweight to high-yield bonds. A small overweight to U.S. small-cap equities detracted from performance, as small-cap stocks generally underperformed large caps. Security selection added significant value, with strong selection seen across both U.S. large-cap stocks and international equity. High-yield fixed-income security selection also slightly detracted during the second half of the semiannual period. Did the fund own any derivatives during the period? We used futures contracts to manage exposure to market risk or to equitize cash holdings and credit default swaps to gain credit exposure and manage credit risk. Did you make any significant changes to your portfolio strategy when the market environment shifted at the start of 2014? When the investing environment began to grow more turbulent in the beginning of 2014, we kept an eye on it and were able to manage through it. That said, we maintained the slightly altered allocation strategy we had established in the closing quarter of This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 3/31/14. Short-term holdings, derivatives, and TBA commitments, if any, are excluded. Holdings may vary over time. Dynamic Asset Allocation Conservative Fund 7 2013, when we narrowed our overweight to equities, taking advantage of the run-up in stocks. We also pared the portfolio’s exposure to commodities on worries about slack demand. In addition, we narrowed our underweight to interest-rate-sensitive fixed-income assets, creating a more neutral overall positioning relative to the benchmark. Much has been said about the harsh winter weather’s effect on U.S. economic growth. Do you believe it had a meaningful impact? I am not one who generally reacts strongly to weather and its impact on the economy and markets. I believe that it can be a little overhyped, but, clearly, the weather had a chilling effect on economic activity during the early months of 2014. Weather hurt everything from auto sales and home sales to construction. Anecdotally, the situation has improved as the weather warms up — with the good news moving from south to north in the United States. The second quarter will likely deliver better results in these areas. In my opinion, it will not be until summer that improved data will be fully evident. What is your outlook for the remainder of 2014? Looking at the economic data, we believe we are in a low-growth environment. GDP has trended higher, but it’s a slow process. The U.S. economy has been stuck in the muck, and we believe we are in the early stages of pulling ourselves out. That said, we are in a different market environment today than in 2013, when stocks experienced extraordinary growth. We believe it would be a mistake to expect a repeat performance this year and, so far in 2014, this view has been confirmed. Nonetheless, we continue to believe that the U.S. economy’s fundamentals are solid This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Dynamic Asset Allocation Conservative Fund enough to support further growth in equity markets for the rest of the year. We are also relatively optimistic about the economic recovery in the eurozone. However, the situation in Ukraine and the slowing pace of emerging-market economies are worrisome issues, to be sure, and will demand our ongoing attention. The developing risks in global markets may change the general attractiveness of asset classes. However, we believe that the broadly diversified structure of the fund positions us to take advantage of potential opportunities that may arise. U.S. corporate earnings have continued to trend higher, although revenue growth for many companies has been less robust than we’d like to see. We believe fundamentals remain conducive to further growth in corporate earnings, but we also observe that earnings have grown at a slower pace than might be expected in the current state of the economic expansion. Given the slow pace of the U.S. economic recovery, the Fed has indicated its intention to keep short-term interest rates near zero for the foreseeable future. The accommodative policy of the Fed — and other major central banks around the world — should also support equity prices. Likewise, we believe credit-sensitive assets such as high-yield bonds may continue to advance, albeit not as strongly as they did in 2013. Even though interest rates have been holding in a fairly narrow range recently, our longer-term outlook is for rising interest rates, which we believe will continue to cast a long shadow over interest-rate-sensitive assets. Thank you, Bob, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Dynamic Asset Allocation Conservative Fund 9 Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert J. Kea is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Bentley University Graduate School of Business and a B.A. from the University of Massachusetts, Amherst. He joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund’s portfolio managers are James A. Fetch; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. IN THE NEWS A worldwide economic recovery is under way — with the United States at the helm—but it may not be smooth sailing. The International Monetary Fund (IMF) raised its global growth forecast for 2014 to 3.6% from 3.0% in 2013. Even with the most acute threats diminished, the IMF’s “World Economic Outlook” characterized the global recovery as somewhat fragile. Among the key downside risks cited by the IMF is the danger of low inflation. Other challenges include high unemployment, elevated sovereign debt levels, geopolitical risks, financial sector reforms, and emerging-market concerns. The United States, according to the IMF, is pulling other economies along, thanks to an accommodative central bank, a recovering real estate sector, and expanding household wealth. The IMF predicted that growth in the eurozone this year would hit 1.2%, as a reduction in the pace of fiscal tightening adds to GDP. Japan should see growth from private investment and exports, but the economy may decelerate due to tightening fiscal policy, including a recent consumption tax rate hike. Meanwhile, emerging-market economies continue to struggle, but should improve as advanced economies purchase more imports. Lastly, China’s growth should continue at a rate of about 7.5% in 2014–2015 as its leaders seek to place the country on a steadier growth path and to slow credit growth without causing the economy to stall. 10 Dynamic Asset Allocation Conservative Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 3/31/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inceptiondates) (2/7/94) (2/18/94) (9/1/94) (2/7/95) (1/21/03) (7/2/12) (7/2/12) (7/14/94) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 6.09% 5.78% 5.78% 5.78% 5.29% 5.29% 5.55% 5.37% 5.93% 6.38% 6.38% 6.37% 10 years 64.90 55.42 55.65 55.65 53.48 53.48 56.98 51.49 63.79 70.21 70.48 70.15 Annual average 5.13 4.51 4.52 4.52 4.38 4.38 4.61 4.24 5.06 5.46 5.48 5.46 5 years 80.38 70.01 74.03 72.03 73.80 73.80 75.73 69.58 79.02 83.08 83.37 83.02 Annual average 12.52 11.20 11.72 11.46 11.69 11.69 11.94 11.14 12.35 12.86 12.89 12.85 3 years 22.43 15.39 19.84 16.84 19.71 19.71 20.57 16.35 21.70 23.54 23.74 23.50 Annual average 6.98 4.89 6.22 5.32 6.18 6.18 6.43 5.18 6.77 7.30 7.36 7.29 1 year 8.23 2.00 7.47 2.47 7.41 6.41 7.76 3.99 8.08 8.67 8.68 8.66 6 months 6.40 0.28 6.04 1.04 5.98 4.98 6.10 2.38 6.22 6.56 6.65 6.59 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Dynamic Asset Allocation Conservative Fund 11 Comparative index returns For periods ended 3/31/14 Lipper Mixed-Asset Barclays Putnam Target Allocation U.S. Aggregate Conservative Conservative Funds Bond Index Blended Benchmark category average* Annual average (life of fund) 5.77% —† 5.70% 10 years 54.75 76.37% 60.97 Annual average 4.46 5.84 4.82 5 years 26.42 62.70 65.95 Annual average 4.80 10.22 10.58 3 years 11.67 21.78 18.20 Annual average 3.75 6.79 5.70 1 year –0.10 5.72 5.52 6 months 1.70 4.50 4.75 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/14, there were 371, 363, 301, 274, 129, and 13 funds, respectively, in this Lipper category. † The fund’s secondary benchmark, the Putnam Conservative Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. Fund price and distribution information For the six-month period ended 3/31/14 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 6 6 6 6 6 6 6 6 Income $0.090 $0.050 $0.052 $0.064 $0.078 $0.108 $0.108 $0.102 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 9/30/13 $10.35 $10.98 $10.28 $10.25 $10.26 $10.63 $10.60 $10.38 $10.38 $10.38 3/31/14 10.92 11.59 10.85 10.81 10.82 11.21 11.18 10.95 10.96 10.96 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 12 Dynamic Asset Allocation Conservative Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 9/30/13 1.05% 1.80% 1.80% 1.55% 1.30% 0.75% 0.68% 0.80% Annualized expense ratio for the six-month period ended 3/31/14 1.05% 1.80% 1.80% 1.55% 1.30% 0.75% 0.68% 0.80% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from October 1, 2013 to March 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.40 $9.25 $9.24 $7.96 $6.68 $3.86 $3.50 $4.12 Ending value (after expenses) $1,064.00 $1,060.40 $1,059.80 $1,061.00 $1,062.20 $1,065.60 $1,066.50 $1,065.90 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Dynamic Asset Allocation Conservative Fund 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended March 31, 2014, use the following calculation method. To find the value of your investment on October 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.29 $9.05 $9.05 $7.80 $6.54 $3.78 $3.43 $4.03 Ending value (after expenses) $1,019.70 $1,015.96 $1,015.96 $1,017.20 $1,018.45 $1,021.19 $1,021.54 $1,020.94 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Dynamic Asset Allocation Conservative Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to certain employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through”, is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches”. Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type ofCMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Dynamic Asset Allocation Conservative Fund 15 Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Putnam Conservative Blended Benchmark is a benchmark administered by Putnam Management, comprising 65% the Barclays U.S Aggregate Bond Index, 25% the Russell 3000 Index, 5% the MSCI EAFE Index (ND), and 5% the JPMorgan Developed High Yield Index. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2014, Putnam employees had approximately $461,000,000 and the Trustees had approximately $109,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Dynamic Asset Allocation Conservative Fund Trustee approval of management contract Putnam Investment Management (“Putnam Management”) serves as investment manager to your fund under a management contract. In addition, Putnam Management’s affiliate, Putnam Investments Limited (“PIL”), provides services to your fund under a sub-management contract between Putnam Management and PIL, and another affiliate, The Putnam Advisory Company (“PAC”), provides services to your fund under a sub-advisory contract among Putnam Management, PIL and PAC. Putnam Management is majority owned (directly and indirectly) by Power Corporation of Canada, a diversified international management and holding company with interests in companies in the financial services, communications and other business sectors. Until his death on October 8, 2013, The Honourable PaulG. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, as amended (the “1940 Act”), causing your fund’s existing management, sub-management and sub-advisory contracts to terminate automatically. On October 18, 2013, the Trustees, including all of the Trustees who are not “interested persons” (as this term is defined in the 1940 Act) of the Putnam funds (the “Independent Trustees”), approved interim management contracts between the Putnam funds and Putnam Management and the continuance of your fund’s sub-management and sub-advisory contracts to address this possibility and to avoid disruption of investment advisory and other services provided to the Putnam funds. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting called for February 27, 2014. The Trustees also approved new sub-management and sub-advisory contracts, to be effective at the same time as the new definitive management contracts. The fund’s shareholders approved your fund’s new management contract at a special meeting on February 27, 2014. In considering whether to approve your fund’s interim management contract and the continuance of your fund’s sub-management and sub-advisory contracts in October, and in considering whether to approve your fund’s new definitive management contract and its new sub-management and sub-advisory contracts in November, the Trustees took into account that they had recently approved the continuation (through June 30, 2014) of the fund’s previous management, sub-management and sub-advisory contracts at their meeting in June 2013. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to those of the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the terms of the sub-management and sub-advisory contracts were identical to those of the previous sub-management and sub-advisory contracts, respectively, except for the effective dates and initial terms. In light of the substantial similarity between the proposed contracts and the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their review of these contracts in connection with their June Dynamic Asset Allocation Conservative Fund 17 meeting. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, Mr. Desmarais’ sons, were expected to exercise, jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corporation of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. • Putnam Investments’ commitment to bear a reasonable share of the expenses incurred by the Putnam Funds in connection with the Transfer. General conclusions in connection with the Trustees’ June 2013 approval of the fund’s management, sub-management and sub-advisory contracts As noted above, in connection with their deliberations in October and November 2013, in addition to the factors described above, the Trustees considered their recent approval of your fund’s management, sub-management and sub-advisory contracts in June 2013. The Board oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Independent Trustees. At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. 18 Dynamic Asset Allocation Conservative Fund Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2013, subject to certain changes in the sub-management and sub-advisory contracts noted below. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ June 2013 approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered administrative revisions to your fund’s sub-management and sub-advisory contracts. Putnam Management recommended that the sub-management contract be revised to Dynamic Asset Allocation Conservative Fund 19 reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. Putnam Management also recommended that the sub-advisory contract be revised to reflect the closure of PAC’s Tokyo office and the termination of PAC’s non-discretionary investment adviser’s license with respect to that office. The Independent Trustees’ approval of these recommendations was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i)a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in 20Dynamic Asset Allocation Conservative Fund the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available Dynamic Asset Allocation Conservative Fund 21 to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Mixed-Asset Target Allocation Conservative Funds) for the one-year, three-year and five-year periods ended December31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 2nd Five-year period 2nd Over the one-year, three-year and five-year periods ended December 31, 2012, there were 333, 292 and 269 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. 22 Dynamic Asset Allocation Conservative Fund Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Dynamic Asset Allocation Conservative Fund 23 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24 Dynamic Asset Allocation Conservative Fund The fund’s portfolio 3/31/14 (Unaudited) COMMON STOCKS (39.4%)* Shares Value Basic materials (2.6%) Aceto Corp. 1,257 $25,253 Amcor, Ltd. (Australia) 19,057 183,745 Antofagasta PLC (United Kingdom) 12,735 177,386 Archer Daniels-Midland Co. 56,000 2,429,840 Axiall Corp. 1,709 76,768 BASF SE (Germany) 3,097 344,228 BHP Billiton PLC (United Kingdom) 7,991 245,661 BHP Billiton, Ltd. (Australia) 9,277 314,084 Cambrex Corp. † 4,353 82,141 CF Industries Holdings, Inc. 2,300 599,472 Chemtura Corp. † 4,530 114,564 Domtar Corp. (Canada) 1,749 196,273 Dow Chemical Co. (The) 46,900 2,278,871 EMS-Chemie Holding AG (Switzerland) 477 180,079 Fortune Brands Home & Security, Inc. 10,500 441,840 Glencore Xstrata PLC (United Kingdom) 37,136 191,182 Hi-Crush Partners LP (Units) 1,412 56,932 Hitachi Metals, Ltd. (Japan) 31,000 440,213 Horsehead Holding Corp. † 4,799 80,719 Innophos Holdings, Inc. 966 54,772 Innospec, Inc. 1,204 54,457 Johnson Matthey PLC (United Kingdom) 8,885 484,521 KapStone Paper and Packaging Corp. † 951 27,427 Koninklijke Boskalis Westminster NV (Netherlands) 4,416 243,166 Kraton Performance Polymers, Inc. † 1,320 34,505 L.B. Foster Co. Class A 1,104 51,722 Landec Corp. † 2,902 32,386 LSB Industries, Inc. † 2,126 79,555 LyondellBasell Industries NV Class A 16,120 1,433,713 Minerals Technologies, Inc. 518 33,442 NN, Inc. 3,517 69,285 Olin Corp. 2,023 55,855 OM Group, Inc. 1,195 39,698 Packaging Corp. of America 3,800 267,406 PPG Industries, Inc. 5,481 1,060,354 Reliance Steel & Aluminum Co. 3,100 219,046 Rio Tinto PLC (United Kingdom) 4,233 235,529 S&W Seed Co. † 3,008 22,289 Sumitomo Metal Mining Co., Ltd. (Japan) 14,000 175,470 Syngenta AG (Switzerland) 728 275,290 Trex Co., Inc. † 944 69,063 Tronox, Ltd. Class A 1,150 27,336 U.S. Silica Holdings, Inc. 2,591 98,898 UPM-Kymmene OYJ (Finland) 14,339 245,149 voestalpine AG (Austria) 7,057 310,183 W.R. Grace & Co. † 243 24,098 Dynamic Asset Allocation Conservative Fund 25 COMMON STOCKS (39.4%)* cont. Shares Value Basic materials cont. Wendel SA (France) 1,837 $285,594 Zep, Inc. 2,675 47,348 Capital goods (2.5%) ABB, Ltd. (Switzerland) 12,601 324,985 AGCO Corp. 6,500 358,540 Airbus Group NV (France) 5,741 411,193 Aisin Seiki Co., Ltd. (Japan) 8,000 288,146 Alfa Laval AB (Sweden) 13,568 367,065 Allegion PLC (Ireland) 6,600 344,322 Alliant Techsystems, Inc. 687 97,657 Altra Industrial Motion Corp. 2,611 93,213 Astronics Corp. † 682 43,246 AZZ, Inc. 1,192 53,259 Ball Corp. 5,800 317,898 Chase Corp. 1,412 44,520 Cummins, Inc. 11,400 1,698,486 Douglas Dynamics, Inc. 2,311 40,258 DXP Enterprises, Inc. † 485 46,041 Engility Holdings, Inc. † 1,224 55,141 Exelis, Inc. 13,200 250,932 Franklin Electric Co., Inc. 1,119 47,580 Generac Holdings, Inc. 1,501 88,514 Greenbrier Cos., Inc. (The) † 3,186 145,282 HEICO Corp. 608 36,577 Hyster-Yale Materials Holdings, Inc. 506 49,335 IDEX Corp. 5,300 386,317 IHI Corp. (Japan) 54,000 226,702 II-VI, Inc. † 3,577 55,193 IMI PLC (United Kingdom) 12,953 314,849 Ingersoll-Rand PLC 18,100 1,036,044 JGC Corp. (Japan) 8,000 277,926 Kadant, Inc. 1,472 53,684 Leggett & Platt, Inc. 10,900 355,776 Miller Industries, Inc. 1,784 34,842 MRC Global, Inc. † 6,200 167,152 MSA Safety, Inc. 590 33,630 NACCO Industries, Inc. Class A 261 14,149 Northrop Grumman Corp. 13,400 1,653,292 OSRAM Licht AG (Germany) † 3,596 233,161 Polypore International, Inc. † 364 12,452 Raytheon Co. 19,531 1,929,467 Safran SA (France) 2,490 172,512 Singapore Technologies Engineering, Ltd. (Singapore) 73,000 222,016 Standard Motor Products, Inc. 2,584 92,430 Standex International Corp. 699 37,452 Stoneridge, Inc. † 4,034 45,302 Tenneco, Inc. † 638 37,049 26 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (39.4%)* cont. Shares Value Capital goods cont. THK Co., Ltd. (Japan) 8,800 $197,104 Tower International, Inc. † 2,874 78,230 TriMas Corp. † 3,366 111,751 US Ecology, Inc. 662 24,573 Vinci SA (France) 4,386 325,744 WABCO Holdings, Inc. † 3,900 411,684 WESCO International, Inc. † 836 69,572 Zodiac Aerospace (France) 4,875 172,266 Communication services (1.6%) Arris Group, Inc. † 788 22,206 Aruba Networks, Inc. † 865 16,219 BroadSoft, Inc. † 294 7,859 BT Group PLC (United Kingdom) 55,143 348,881 CalAmp Corp. † 2,577 71,821 Comcast Corp. Class A 54,400 2,721,088 Deutsche Telekom AG (Germany) 17,629 284,882 EchoStar Corp. Class A † 3,578 170,170 Frontier Communications Corp. 9,102 51,881 HSN, Inc. 415 24,788 IDT Corp. Class B 1,479 24,640 Inteliquent, Inc. 2,145 31,167 Iridium Communications, Inc. † 3,855 28,951 Loral Space & Communications, Inc. † 681 48,167 NTT DoCoMo, Inc. (Japan) 14,500 228,369 Orange (France) 15,734 232,366 RingCentral, Inc. Class A † 354 6,407 Ruckus Wireless, Inc. † 2,254 27,409 ShoreTel, Inc. † 2,410 20,726 T-Mobile US, Inc. † 15,500 511,965 Tele2 AB Class B (Sweden) 8,348 103,571 Telefonica SA (Spain) 14,745 233,300 Telenor ASA (Norway) 9,602 212,797 Telstra Corp., Ltd. (Australia) 59,575 281,012 Ubiquiti Networks, Inc. † 1,418 64,476 USA Mobility, Inc. 2,012 36,558 Verizon Communications, Inc. 59,232 2,817,666 Vodafone Group PLC (United Kingdom) 43,692 160,469 Conglomerates (0.7%) AMETEK, Inc. 15,150 780,074 Danaher Corp. 25,200 1,890,000 Exor SpA (Italy) 3,768 169,122 General Electric Co. 27,415 709,774 Marubeni Corp. (Japan) 11,000 73,740 Siemens AG (Germany) 3,983 536,097 Dynamic Asset Allocation Conservative Fund 27 COMMON STOCKS (39.4%)* cont. Shares Value Consumer cyclicals (5.2%) Adidas AG (Germany) 1,783 $192,922 ADT Corp. (The) 13,750 411,813 Advance Auto Parts, Inc. 4,200 531,300 American Eagle Outfitters, Inc. 17,500 214,200 ANN, Inc. † 1,935 80,264 Ascena Retail Group, Inc. † 1,669 28,840 Ascent Capital Group, Inc. Class A † 208 15,714 Babcock International Group PLC (United Kingdom) 12,021 269,950 Bayerische Motoren Werke (BMW) AG (Germany) 2,236 282,228 Big Lots, Inc. † 1,695 64,190 Blyth, Inc. 1,288 13,820 Brown Shoe Co., Inc. 999 26,513 Buckle, Inc. (The) 598 27,388 Bureau Veritas SA (France) 6,980 214,004 Carmike Cinemas, Inc. † 1,836 54,823 Century Casinos, Inc. † 3,704 26,558 Coach, Inc. 12,982 644,686 Compagnie Financiere Richemont SA (Switzerland) 1,947 185,880 Compass Group PLC (United Kingdom) 15,037 229,381 Continental AG (Germany) 2,416 578,809 Conversant, Inc. † 1,988 55,962 Cooper Tire & Rubber Co. 1,180 28,674 Corporate Executive Board Co. (The) 419 31,102 Crocs, Inc. † 910 14,196 CST Brands, Inc. 7,233 225,959 Deckers Outdoor Corp. † 401 31,972 Deluxe Corp. 2,394 125,613 Demand Media, Inc. † 2,526 12,251 Denso Corp. (Japan) 3,700 177,141 Destination Maternity Corp. 2,848 78,035 Ennis, Inc. 2,187 36,239 Expedia, Inc. 6,400 464,000 Experian PLC (United Kingdom) 11,290 203,467 Five Below, Inc. † 316 13,424 Fuji Heavy Industries, Ltd. (Japan) 16,000 431,951 G&K Services, Inc. Class A 915 55,971 Gannett Co., Inc. 15,000 414,000 Gap, Inc. (The) 14,300 572,858 Genesco, Inc. † 698 52,050 Global Cash Access Holdings, Inc. † 3,282 22,515 Graham Holdings Co. Class B 400 281,500 Green Dot Corp. Class A † 1,515 29,588 Hanesbrands, Inc. 6,000 458,880 Harbinger Group, Inc. † 7,236 88,496 Hino Motors, Ltd. (Japan) 18,000 266,466 Home Depot, Inc. (The) 32,708 2,588,184 Intrawest Resorts Holdings, Inc. † 1,440 18,778 ITV PLC (United Kingdom) 100,035 319,371 28 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (39.4%)* cont. Shares Value Consumer cyclicals cont. KAR Auction Services, Inc. 4,238 $128,623 Kimberly-Clark Corp. 25,900 2,855,475 La-Z-Boy, Inc. 817 22,141 Liberty Media Corp. Class A † 4,800 627,504 LifeLock, Inc. † 1,089 18,633 LIN Media, LLC Class A † 962 25,493 Lowe’s Cos., Inc. 42,379 2,072,333 Lumber Liquidators Holdings, Inc. † 256 24,013 Macy’s, Inc. 17,000 1,007,930 Marcus Corp. 3,165 52,856 MAXIMUS, Inc. 587 26,333 McGraw-Hill Financial, Inc. 18,200 1,388,660 MGM China Holdings, Ltd. (Hong Kong) 79,200 279,549 Namco Bandai Holdings, Inc. (Japan) 10,200 240,894 Next PLC (United Kingdom) 4,612 507,467 Nu Skin Enterprises, Inc. Class A 418 34,631 Panasonic Corp. (Japan) 22,600 257,827 Penn National Gaming, Inc. † 5,035 62,031 Perry Ellis International, Inc. † 2,501 34,364 PetSmart, Inc. 6,000 413,340 Pitney Bowes, Inc. 15,558 404,352 priceline.com, Inc. † 1,842 2,195,461 Randstad Holding NV (Netherlands) 1,522 89,124 Renault SA (France) 2,544 247,224 Ryland Group, Inc. (The) 2,032 81,138 Scripps Networks Interactive Class A 6,200 470,642 Select Comfort Corp. † 2,057 37,191 Sinclair Broadcast Group, Inc. Class A 3,521 95,384 SJM Holdings, Ltd. (Hong Kong) 73,000 205,986 Sonic Automotive, Inc. Class A 2,429 54,604 Steiner Leisure, Ltd. (Bahamas) † 1,883 87,089 Steven Madden, Ltd. † 479 17,234 Suzuki Motor Corp. (Japan) 7,300 190,169 Swatch Group AG (The) (Switzerland) 349 218,705 Tile Shop Holdings, Inc. † S 1,208 18,664 TiVo, Inc. † 6,492 85,889 Town Sports International Holdings, Inc. 2,552 21,666 Toyota Motor Corp. (Japan) 6,100 343,301 Vail Resorts, Inc. 479 33,386 Viacom, Inc. Class B 19,400 1,648,806 VOXX International Corp. † 4,699 64,282 Wolverine World Wide, Inc. 1,375 39,256 World Fuel Services Corp. 1,826 80,527 Wyndham Worldwide Corp. 7,200 527,256 Wynn Resorts, Ltd. 3,900 866,385 Dynamic Asset Allocation Conservative Fund 29 COMMON STOCKS (39.4%)* cont. Shares Value Consumer staples (2.9%) Angie’s List, Inc. † 315 $3,837 Anheuser-Busch InBev NV (Belgium) 2,918 305,921 Barrett Business Services, Inc. 710 42,295 Beacon Roofing Supply, Inc. † 840 32,474 Blue Nile, Inc. † 634 22,063 Boulder Brands, Inc. † 807 14,219 Bright Horizons Family Solutions, Inc. † 1,305 51,039 British American Tobacco (BAT) PLC (United Kingdom) 5,064 281,598 Calbee, Inc. (Japan) 10,800 254,883 Carrefour SA (France) 7,358 284,792 Chaoda Modern Agriculture Holdings, Ltd. (China) † F 22,000 1,418 Colgate-Palmolive Co. 59,900 3,885,713 Core-Mark Holding Co., Inc. 718 52,127 CVS Caremark Corp. 61,200 4,581,432 Diageo PLC (United Kingdom) 7,116 220,779 Distribuidora Internacional de Alimentacion SA (Spain) 20,834 190,351 Geo Group, Inc. (The) R 607 19,570 Grand Canyon Education, Inc. † 456 21,295 Hain Celestial Group, Inc. (The) † 226 20,672 Heineken Holding NV (Netherlands) 3,693 238,433 ITT Educational Services, Inc. † 6,494 186,248 Japan Tobacco, Inc. (Japan) 8,800 275,935 Kao Corp. (Japan) 4,300 152,162 Kforce, Inc. 2,932 62,510 Koninklijke Ahold NV (Netherlands) 11,017 221,287 Korn/Ferry International † 1,589 47,305 Krispy Kreme Doughnuts, Inc. † 2,137 37,889 L’Oreal SA (France) 2,047 337,560 Liberty Interactive Corp. Class A † 25,300 730,411 Lindt & Spruengli AG (Switzerland) 82 406,452 ManpowerGroup, Inc. 4,900 386,267 MEIJI Holdings Co., Ltd. (Japan) 4,000 252,019 Molson Coors Brewing Co. Class B 4,400 258,984 MWI Veterinary Supply, Inc. † 358 55,712 Nestle SA (Switzerland) 10,934 823,096 On Assignment, Inc. † 2,131 82,235 Overstock.com, Inc. † 1,944 38,297 Papa John’s International, Inc. 1,443 75,195 Popeyes Louisiana Kitchen, Inc. † 1,175 47,752 Procter & Gamble Co. (The) 4,217 339,890 Reckitt Benckiser Group PLC (United Kingdom) 2,561 208,654 Red Robin Gourmet Burgers, Inc. † 401 28,744 RetailMeNot, Inc. † 1,587 50,784 SABMiller PLC (United Kingdom) 3,621 180,801 Shutterfly, Inc. † 323 13,786 Spartan Stores, Inc. 1,409 32,703 Suedzucker AG (Germany) 5,721 162,951 TrueBlue, Inc. † 5,910 172,927 30 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (39.4%)* cont. Shares Value Consumer staples cont. Unilever PLC (United Kingdom) 4,301 $183,634 United Natural Foods, Inc. † 447 31,701 USANA Health Sciences, Inc. † 364 27,424 Woolworths, Ltd. (Australia) 4,347 144,060 Energy (3.3%) AMEC PLC (United Kingdom) 14,905 278,804 Baker Hughes, Inc. 14,500 942,790 BG Group PLC (United Kingdom) 11,531 214,827 BP PLC (United Kingdom) 76,362 611,073 Cabot Oil & Gas Corp. 14,700 498,036 Callon Petroleum Co. † 8,771 73,413 Chevron Corp. 3,332 396,208 ConocoPhillips 31,969 2,249,019 Delek US Holdings, Inc. 3,008 87,352 Dril-Quip, Inc. † 2,100 235,410 Exxon Mobil Corp. 20,078 1,961,219 FutureFuel Corp. 4,753 96,486 Gulfport Energy Corp. † 564 40,146 Key Energy Services, Inc. † 6,709 61,991 Kodiak Oil & Gas Corp. † 3,522 42,757 Lone Pine Resources Canada, Ltd. (Canada) † F 7,359 736 Lone Pine Resources, Inc. Class A (Canada) † F 7,359 736 Occidental Petroleum Corp. 23,245 2,215,016 Oceaneering International, Inc. 4,400 316,184 Oil States International, Inc. † 2,500 246,500 PBF Energy, Inc. Class A 4,400 113,520 Phillips 66 19,284 1,486,025 Repsol YPF SA (Spain) 7,232 184,568 Rosetta Resources, Inc. † 517 24,082 Royal Dutch Shell PLC Class A (United Kingdom) 12,394 452,719 Royal Dutch Shell PLC Class B (United Kingdom) 11,293 440,649 Schlumberger, Ltd. 28,800 2,808,000 Statoil ASA (Norway) 14,957 422,147 Stone Energy Corp. † 1,627 68,285 Superior Energy Services, Inc. 8,200 252,232 Tesoro Corp. 5,700 288,363 Total SA (France) 8,126 532,872 Unit Corp. † 777 50,800 Vaalco Energy, Inc. † 4,635 39,629 Valero Energy Corp. 18,000 955,800 W&T Offshore, Inc. 1,436 24,857 Woodside Petroleum, Ltd. (Australia) 5,915 214,125 Financials (7.1%) Access National Corp. 1,445 23,423 AG Mortgage Investment Trust, Inc. R 847 14,831 Ageas (Belgium) 7,305 325,511 Agree Realty Corp. R 1,525 46,375 Dynamic Asset Allocation Conservative Fund 31 COMMON STOCKS (39.4%)* cont. Shares Value Financials cont. AIA Group, Ltd. (Hong Kong) 61,600 $292,671 Allianz SE (Germany) 2,380 402,309 Allied World Assurance Co. Holdings AG 4,086 421,634 American Capital Agency Corp. R 14,700 315,903 American Equity Investment Life Holding Co. 3,388 80,025 American Financial Group, Inc. 6,823 393,755 Amtrust Financial Services, Inc. 1,736 65,291 Aon PLC 21,700 1,828,876 Arlington Asset Investment Corp. Class A 932 24,679 ARMOUR Residential REIT, Inc. R 4,471 18,421 Ashford Hospitality Prime, Inc. R 1,028 15,543 Ashford Hospitality Trust, Inc. R 5,143 57,962 Assicurazioni Generali SpA (Italy) 15,865 353,637 Associated Banc-Corp. 29,400 530,964 Australia & New Zealand Banking Group, Ltd. (Australia) 7,941 244,052 AvalonBay Communities, Inc. R 4,800 630,336 AXA SA (France) 13,702 356,106 Axis Capital Holdings, Ltd. 10,200 467,670 Banco Bilbao Vizcaya Argentaria SA (Right) (Spain) † 19,258 4,510 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 19,258 231,295 Banco Latinoamericano de Exportaciones SA Class E (Panama) 3,151 83,218 Banco Santander SA (Spain) 35,123 334,888 Bank of Kentucky Financial Corp. 855 32,097 Bank of Yokohama, Ltd. (The) (Japan) 39,000 194,394 Barclays PLC (United Kingdom) 29,412 114,446 Berkshire Hathaway, Inc. Class B † 1,600 199,952 BNP Paribas SA (France) 3,811 293,960 BofI Holding, Inc. † 923 79,147 Cardinal Financial Corp. 2,699 48,123 Carlyle Group LP (The) (Partnership shares) 1,149 40,376 CBL & Associates Properties, Inc. R 1,922 34,116 Chimera Investment Corp. R 40,500 123,930 Citizens & Northern Corp. 1,714 33,783 City National Corp. 7,100 558,912 CNO Financial Group, Inc. 3,541 64,092 Commonwealth Bank of Australia (Australia) 9,827 707,395 CoreLogic, Inc. † 22,700 681,908 Credit Acceptance Corp. † 408 57,997 Credit Agricole SA (France) † 24,017 378,681 Credit Suisse Group AG (Switzerland) 5,355 173,180 CYS Investments, Inc. R 2,704 22,335 DBS Group Holdings, Ltd. (Singapore) 17,000 218,866 Deutsche Bank AG (Germany) 6,061 271,164 Dexus Property Group (Australia) R 213,934 210,342 DFC Global Corp. † 2,853 25,192 Discover Financial Services 29,100 1,693,329 East West Bancorp, Inc. 997 36,391 Education Realty Trust, Inc. R 7,650 75,506 32 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (39.4%)* cont. Shares Value Financials cont. Encore Capital Group, Inc. † 1,874 $85,642 EPR Properties R 800 42,712 Federal Agricultural Mortgage Corp. Class C 1,087 36,143 Federal Realty Investment Trust R 2,500 286,800 Financial Institutions, Inc. 1,771 40,768 First Community Bancshares Inc. 1,749 28,614 First Industrial Realty Trust R 1,733 33,482 First Niagara Financial Group, Inc. 52,500 496,125 FirstMerit Corp. 2,174 45,284 Flushing Financial Corp. 1,837 38,706 Genworth Financial, Inc. Class A † 11,029 195,544 Glimcher Realty Trust R 3,194 32,036 Goldman Sachs Group, Inc. (The) 17,000 2,785,450 GPT Group (Australia) R 67,165 228,010 Hammerson PLC (United Kingdom) R 17,971 165,980 Hang Seng Bank, Ltd. (Hong Kong) 15,200 242,483 Hanmi Financial Corp. 3,559 82,925 Heartland Financial USA, Inc. 1,189 32,091 Heritage Financial Group, Inc. 1,526 29,986 HFF, Inc. Class A 4,604 154,740 HSBC Holdings PLC (United Kingdom) 59,362 601,215 Insurance Australia Group, Ltd. (Australia) 57,910 299,711 Invesco Mortgage Capital, Inc. R 1,381 22,745 Investor AB Class B (Sweden) 6,898 249,604 Investors Real Estate Trust R 3,858 34,645 iStar Financial, Inc. † R 3,244 47,881 Joyo Bank, Ltd. (The) (Japan) 39,000 194,158 JPMorgan Chase & Co. 69,790 4,236,951 KeyCorp 37,700 536,848 Kilroy Realty Corp. R 3,000 175,740 Legal & General Group PLC (United Kingdom) 68,039 232,194 Lexington Realty Trust R 7,659 83,560 Lloyds Banking Group PLC (United Kingdom) † 436,948 543,794 LTC Properties, Inc. R 1,905 71,685 Maiden Holdings, Ltd. (Bermuda) 2,959 36,928 MainSource Financial Group, Inc. 2,651 45,332 MFA Financial, Inc. R 4,391 34,030 MicroFinancial, Inc. 2,045 16,094 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 47,900 262,764 Muenchener Rueckversicherungs AG (Germany) 915 199,923 National Australia Bank, Ltd. (Australia) 8,279 272,857 National Health Investors, Inc. R 1,128 68,199 Nelnet, Inc. Class A 1,597 65,317 Ocwen Financial Corp. † 980 38,396 OFG Bancorp (Puerto Rico) 1,645 28,278 One Liberty Properties, Inc. R 1,805 38,483 Pacific Premier Bancorp, Inc. † 1,737 28,035 PacWest Bancorp 1,475 63,440 Dynamic Asset Allocation Conservative Fund 33 COMMON STOCKS (39.4%)* cont. Shares Value Financials cont. Peoples Bancorp, Inc. 1,651 $40,829 Performant Financial Corp. † 3,509 31,756 PHH Corp. † 1,471 38,011 PNC Financial Services Group, Inc. 27,400 2,383,800 Popular, Inc. (Puerto Rico) † 1,399 43,355 Portfolio Recovery Associates, Inc. † 1,748 101,139 ProAssurance Corp. 1,119 49,829 Protective Life Corp. 1,374 72,259 Prudential PLC (United Kingdom) 9,010 190,542 PS Business Parks, Inc. R 1,075 89,892 Public Storage R 5,300 892,997 Ramco-Gershenson Properties Trust R 2,172 35,404 Rayonier, Inc. R 4,800 220,368 Republic Bancorp, Inc. Class A 1,112 25,131 Resona Holdings, Inc. (Japan) 71,900 347,058 Select Income REIT R 1,413 42,772 Simon Property Group, Inc. R 11,500 1,886,000 Skandinaviska Enskilda Banken AB (Sweden) 20,491 281,295 Sovran Self Storage, Inc. R 341 25,046 Starwood Property Trust, Inc. R 1,032 24,345 Starwood Waypoint Residential Trust † R 206 5,931 State Street Corp. 24,300 1,690,065 Stewart Information Services Corp. 2,501 87,860 Sumitomo Mitsui Financial Group, Inc. (Japan) 4,900 208,870 Summit Hotel Properties, Inc. R 4,843 44,943 Swedbank AB Class A (Sweden) 9,878 265,100 Symetra Financial Corp. 2,962 58,707 Third Point Reinsurance, Ltd. (Bermuda) † 3,197 50,672 Tokyu Fudosan Holdings Corp. (Japan) † 38,000 282,833 Travelers Cos., Inc. (The) 20,900 1,778,590 UBS AG (Switzerland) 14,004 289,252 United Community Banks, Inc. † 1,817 35,268 Universal Health Realty Income Trust R 446 18,839 WageWorks, Inc. † 1,102 61,833 Wells Fargo & Co. 4,883 242,880 Westfield Group (Australia) 17,030 161,956 Westpac Banking Corp. (Australia) 9,111 292,199 Wheelock and Co., Ltd. (Hong Kong) 60,000 234,917 WP Carey, Inc. R 2,200 132,154 Health care (4.9%) Abaxis, Inc. † 381 14,813 AbbVie, Inc. 23,700 1,218,180 ACADIA Pharmaceuticals, Inc. † 1,259 30,631 Accuray, Inc. † 3,447 33,091 Actelion, Ltd. (Switzerland) 3,043 288,105 Aegerion Pharmaceuticals, Inc. † 984 45,382 Aetna, Inc. 18,900 1,416,933 34 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (39.4%)* cont. Shares Value Health care cont. Alere, Inc. † 1,913 $65,712 Align Technology, Inc. † 592 30,660 Alkermes PLC † 1,049 46,250 Amedisys, Inc. † 1,608 23,943 AmSurg Corp. † 1,147 54,001 Antares Pharma, Inc. † 6,167 21,585 Ariad Pharmaceuticals, Inc. † 7,529 60,684 Array BioPharma, Inc. † 3,580 16,826 AstraZeneca PLC (United Kingdom) 6,778 438,042 athenahealth, Inc. † 162 25,959 AtriCure, Inc. † 1,545 29,061 Auxilium Pharmaceuticals, Inc. † 1,751 47,592 Bayer AG (Germany) 4,103 554,962 Biospecifics Technologies Corp. † 660 17,107 Cardinal Health, Inc. 17,000 1,189,660 Celgene Corp. † 6,200 865,520 Celldex Therapeutics, Inc. † 507 8,959 Centene Corp. † 347 21,601 Chemed Corp. 1,292 115,569 Coloplast A/S Class B (Denmark) 5,247 424,555 Community Health Systems, Inc. † 1,745 68,352 Computer Programs & Systems, Inc. 282 18,217 Conatus Pharmaceuticals, Inc. † 499 4,059 Conmed Corp. 2,315 100,587 Cubist Pharmaceuticals, Inc. † 1,553 113,602 Cyberonics, Inc. † 353 23,033 DexCom, Inc. † 690 28,538 Eli Lilly & Co. 15,153 891,906 Enanta Pharmaceuticals, Inc. † 489 19,555 Endo International PLC † 486 33,364 GlaxoSmithKline PLC (United Kingdom) 18,571 492,739 Globus Medical, Inc. Class A † 1,508 40,098 Greatbatch, Inc. † 2,909 133,581 Haemonetics Corp. † 427 13,916 Hanger, Inc. † 1,884 63,453 Health Net, Inc. † 5,204 176,988 HealthSouth Corp. 395 14,192 Hill-Rom Holdings, Inc. 1,715 66,096 Hisamitsu Pharmaceutical Co., Inc. (Japan) 3,300 148,832 Impax Laboratories, Inc. † 2,251 59,471 Insulet Corp. † 1,070 50,739 Insys Therapeutics, Inc. † 2,097 86,858 Intercept Pharmaceuticals, Inc. † 93 30,670 InterMune, Inc. † 1,733 58,004 Intuitive Surgical, Inc. † 1,900 832,181 Isis Pharmaceuticals, Inc. † 547 23,636 Jazz Pharmaceuticals PLC † 3,217 446,134 Johnson & Johnson 38,809 3,812,208 Dynamic Asset Allocation Conservative Fund 35 COMMON STOCKS (39.4%)* cont. Shares Value Health care cont. Kindred Healthcare, Inc. 2,276 $53,304 Lexicon Pharmaceuticals, Inc. † 4,759 8,233 McKesson Corp. 11,000 1,942,270 MedAssets, Inc. † 3,164 78,182 Medicines Co. (The) † 2,490 70,766 Merck & Co., Inc. 44,888 2,548,292 Merrimack Pharmaceuticals, Inc. † S 5,174 26,077 Nanosphere, Inc. † 8,406 18,073 Nektar Therapeutics † 2,435 29,512 NewLink Genetics Corp. † 456 12,950 Novartis AG (Switzerland) 5,366 455,234 Novo Nordisk A/S Class B (Denmark) 7,415 337,683 NPS Pharmaceuticals, Inc. † 1,210 36,215 NxStage Medical, Inc. † 1,632 20,792 Omega Healthcare Investors, Inc. R 951 31,878 OraSure Technologies, Inc. † 5,408 43,102 Orion OYJ Class B (Finland) 7,431 224,300 Pfizer, Inc. 99,069 3,182,096 Prestige Brands Holdings, Inc. † 1,843 50,222 Providence Service Corp. (The) † 2,863 80,966 Questcor Pharmaceuticals, Inc. 1,246 80,903 Receptos, Inc. † 687 28,813 Repligen Corp. † 1,651 21,232 Retrophin, Inc. † 1,448 30,799 Roche Holding AG-Genusschein (Switzerland) 2,228 667,858 Salix Pharmaceuticals, Ltd. † 1,566 162,253 Sanofi (France) 3,861 402,550 Sequenom, Inc. † S 5,426 13,294 SIGA Technologies, Inc. † 7,672 23,783 STAAR Surgical Co. † 4,314 81,103 Steris Corp. 758 36,195 Sucampo Pharmaceuticals, Inc. Class A † 2,404 17,189 Sunesis Pharmaceuticals, Inc. † 2,111 13,954 Suzuken Co., Ltd. (Japan) 2,700 104,345 Thoratec Corp. † 634 22,704 Threshold Pharmaceuticals, Inc. † 3,948 18,792 Trevena, Inc. † 928 7,294 Trinity Biotech PLC ADR (Ireland) 1,330 32,226 Triple-S Management Corp. Class B (Puerto Rico) † 926 14,946 VCA Antech, Inc. † 4,500 145,035 WellCare Health Plans, Inc. † 1,514 96,169 WellPoint, Inc. 15,000 1,493,250 Technology (6.4%) Activision Blizzard, Inc. 48,600 993,384 Actuate Corp. † 7,038 42,369 Acxiom Corp. † 3,113 107,072 Advanced Energy Industries, Inc. † 1,257 30,797 36 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (39.4%)* cont. Shares Value Technology cont. Agilent Technologies, Inc. 5,600 $313,152 Amber Road, Inc. † 622 9,579 Anixter International, Inc. 1,180 119,794 AOL, Inc. † 17,900 783,483 Apple, Inc. 7,517 4,034,675 ASML Holding NV (Netherlands) 3,139 290,732 Aspen Technology, Inc. † 1,417 60,024 AVG Technologies NV (Netherlands) † 1,461 30,623 Bottomline Technologies, Inc. † 538 18,911 Brightcove, Inc. † 2,536 24,929 Broadcom Corp. Class A 56,900 1,791,212 Brocade Communications Systems, Inc. † 72,200 766,042 CA, Inc. 30,700 950,779 CACI International, Inc. Class A † 248 18,302 Cadence Design Systems, Inc. † 59,800 929,292 Calix, Inc. † 1,304 10,993 Cap Gemini (France) 4,106 310,832 Cavium, Inc. † 437 19,110 Ceva, Inc. † 2,386 41,898 Cirrus Logic, Inc. † 1,274 25,314 Commvault Systems, Inc. † 569 36,957 Cornerstone OnDemand, Inc. † 1,006 48,157 CSG Systems International, Inc. 641 16,692 EMC Corp. 91,600 2,510,756 EnerSys 1,770 122,643 Entegris, Inc. † 4,349 52,666 F5 Networks, Inc. † 10,200 1,087,626 Fairchild Semiconductor International, Inc. † 1,574 21,705 FEI Co. 502 51,716 Fortinet, Inc. † 42,800 942,884 Freescale Semiconductor, Ltd. † 2,012 49,113 GenMark Diagnostics, Inc. † 5,682 56,479 Gentex Corp. 10,800 340,524 Google, Inc. Class A † 771 859,287 GT Advanced Technologies, Inc. † 994 16,948 inContact, Inc. † 2,250 21,600 Infoblox, Inc. † 881 17,673 Integrated Silicon Solutions, Inc. † 5,253 81,684 IntraLinks Holdings, Inc. † 4,308 44,071 Keyence Corp. (Japan) 800 329,117 Konica Minolta Holdings, Inc. (Japan) 25,000 232,840 L-3 Communications Holdings, Inc. 5,700 673,455 Lexmark International, Inc. Class A 900 41,661 Magnachip Semiconductor Corp. (South Korea) † 1,081 15,069 Manhattan Associates, Inc. † 2,949 103,303 Marvell Technology Group, Ltd. 54,500 858,375 Mellanox Technologies, Ltd. (Israel) † 620 24,261 Mentor Graphics Corp. 4,846 106,709 Dynamic Asset Allocation Conservative Fund 37 COMMON STOCKS (39.4%)* cont. Shares Value Technology cont. Microsemi Corp. † 1,007 $25,205 Microsoft Corp. 85,439 3,502,145 MTS Systems Corp. 389 26,643 NetApp, Inc. 34,600 1,276,740 Netscout Systems, Inc. † 1,044 39,234 NIC, Inc. 1,104 21,318 Nomura Research Institute, Ltd. (Japan) 5,700 179,674 NTT Data Corp. (Japan) 3,400 132,012 Omnivision Technologies, Inc. † 3,052 54,020 Omron Corp. (Japan) 9,000 370,421 Oracle Corp. 90,486 3,701,782 Perficient, Inc. † 2,271 41,151 Photronics, Inc. † 4,029 34,367 Plantronics, Inc. 344 15,291 Proofpoint, Inc. † 678 25,140 PTC, Inc. † 1,305 46,236 QLIK Technologies, Inc. † 434 11,540 Quantum Corp. † 21,583 26,331 RF Micro Devices, Inc. † 14,013 110,422 Rockwell Automation, Inc. 8,600 1,071,130 Rovi Corp. † 2,255 51,369 Safeguard Scientifics, Inc. † 2,304 51,103 SAP AG (Germany) 1,768 143,121 SciQuest, Inc. † 706 19,073 Semtech Corp. † 1,080 27,367 Silicon Graphics International Corp. † 1,164 14,294 Silicon Image, Inc. † 6,588 45,457 SoftBank Corp. (Japan) 5,200 392,181 SolarWinds, Inc. † 1,938 82,617 Sparton Corp. † 1,468 42,983 SS&C Technologies Holdings, Inc. † 887 35,498 Symantec Corp. 51,000 1,018,470 Synaptics, Inc. † 1,031 61,881 Tech Data Corp. † 1,253 76,383 Tokyo Electron, Ltd. (Japan) 4,300 264,000 Tyler Technologies, Inc. † 707 59,162 Ultimate Software Group, Inc. † 494 67,678 Ultra Clean Holdings, Inc. † 3,924 51,601 Unisys Corp. † 1,760 53,610 United Internet AG (Germany) 4,931 231,546 VeriFone Systems, Inc. † 2,013 68,080 Verint Systems, Inc. † 873 40,970 Vocus, Inc. † 2,437 32,485 Western Digital Corp. 21,000 1,928,220 XO Group, Inc. † 2,754 27,926 Zynga, Inc. Class A † 4,773 20,524 38 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (39.4%)* cont. Shares Value Transportation (1.0%) Aegean Marine Petroleum Network, Inc. (Greece) 6,802 $67,068 Alaska Air Group, Inc. 4,700 438,557 Central Japan Railway Co. (Japan) 3,500 410,110 ComfortDelgro Corp., Ltd. (Singapore) 115,000 181,672 Delta Air Lines, Inc. 51,900 1,798,335 Diana Shipping, Inc. (Greece) † 2,941 35,263 Hawaiian Holdings, Inc. † 4,578 63,909 International Consolidated Airlines Group SA (Spain) † 47,584 331,704 Japan Airlines Co., Ltd. (Japan) 3,700 181,891 Matson, Inc. 637 15,728 Quality Distribution, Inc. † 8,838 114,806 Republic Airways Holdings, Inc. † 3,568 32,612 SkyWest, Inc. 2,443 31,173 Southwest Airlines Co. 44,400 1,048,284 Spirit Airlines, Inc. † 2,387 141,788 StealthGas, Inc. (Greece) † 11,055 125,695 Swift Transportation Co. † 6,022 149,045 Universal Truckload Services, Inc. 274 7,919 XPO Logistics, Inc. † 1,755 51,615 Yamato Transport Co., Ltd. (Japan) 8,400 180,847 Utilities and power (1.2%) Centrica PLC (United Kingdom) 49,277 270,856 Chubu Electric Power Co., Inc. (Japan) 3,200 37,597 CMS Energy Corp. 16,100 471,408 Edison International 19,600 1,109,556 Enel SpA (Italy) 54,850 310,417 ENI SpA (Italy) 12,419 311,555 Entergy Corp. 10,700 715,295 GDF Suez (France) 11,021 301,536 PG&E Corp. 26,600 1,149,120 PPL Corp. 37,900 1,256,006 Red Electrica Corporacion SA (Spain) 5,240 425,914 UGI Corp. 6,800 310,148 United Utilities Group PLC (United Kingdom) 18,941 248,831 Total common stocks (cost $167,125,233) CORPORATE BONDS AND NOTES (30.8%)* Principal amount Value Basic materials (1.7%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) $36,000 $38,629 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 60,000 63,330 ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) 620,000 785,075 ArcelorMittal SA sr. unsec. unsub. notes 7 1/2s, 2039 (France) 40,000 41,350 Archer Daniels-Midland Co. sr. unsec. notes 5.45s, 2018 517,000 584,802 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 307,000 301,628 Dynamic Asset Allocation Conservative Fund 39 CORPORATE BONDS AND NOTES (30.8%)* cont. Principal amount Value Basic materials cont. Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 $78,000 $83,850 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 100,000 107,000 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 60,000 59,100 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 165,000 177,375 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 52,000 53,806 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 35,000 36,168 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 76,000 90,361 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 60,000 64,350 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 140,000 133,588 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 105,000 134,447 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 315,000 330,261 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 55,000 54,588 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 35,000 34,924 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 150,000 158,250 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 70,000 77,000 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 105,000 110,513 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 50,000 53,875 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 50,000 50,063 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 155,000 169,144 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 70,000 83,300 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 65,000 67,275 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 30,000 29,700 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 85,000 88,400 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 145,000 162,400 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 40,000 43,900 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 205,000 206,281 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 70,000 62,300 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 120,000 131,400 International Paper Co. sr. unsec. notes 7.95s, 2018 195,000 238,494 40 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (30.8%)* cont. Principal amount Value Basic materials cont. JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 $150,000 $173,250 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 115,000 127,363 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 245,000 316,487 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 345,000 404,116 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 33,000 32,977 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 5,000 5,413 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 21,000 22,519 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 9,000 9,718 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 60,000 63,150 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 60,000 61,103 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 200,000 223,500 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 225,000 233,973 PQ Corp. 144A sr. notes 8 3/4s, 2018 100,000 109,250 Rio Tinto Finance USA PLC company guaranty sr. unsec. unsub. notes 1 5/8s, 2017 (United Kingdom) 525,000 525,982 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 277,000 360,327 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 192,000 205,571 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 135,000 145,162 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 95,000 106,163 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 80,000 86,300 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 75,000 82,688 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 65,000 65,488 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 30,000 33,900 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 15,000 16,238 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 15,000 16,313 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 25,000 27,188 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 10,000 10,175 Taminco Global Chemical Corp. company guaranty sr. sub. notes Ser. REGS, 9 3/4s, 2020 (Belgium) 10,000 11,275 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 125,000 140,938 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 25,000 26,750 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 85,000 87,338 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 20,000 21,250 Dynamic Asset Allocation Conservative Fund 41 CORPORATE BONDS AND NOTES (30.8%)* cont. Principal amount Value Basic materials cont. Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 $155,000 $154,225 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 325,000 398,868 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 260,000 334,189 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 195,000 214,687 Capital goods (1.4%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 165,000 179,438 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 245,000 283,281 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 70,000 75,863 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 75,000 77,156 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 150,000 174,188 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 85,000 89,888 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ 115,000 121,038 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 190,000 212,608 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 60,000 60,600 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 55,000 61,325 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 140,000 155,400 Covidien International Finance SA company guaranty sr. unsec. unsub. notes 6s, 2017 (Luxembourg) 525,000 602,896 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 210,000 200,550 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 570,000 544,970 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 494,000 523,640 Exide Technologies sr. notes 8 5/8s, 2018 (In default) † 105,000 79,800 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 3.6s, 2042 260,000 228,400 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 2 1/4s, 2022 160,000 147,778 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 100,000 103,000 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 50,000 52,875 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 416,000 552,462 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 40,000 42,600 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 170,000 166,600 Oshkosh Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 60,000 61,050 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 110,000 119,625 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 90,000 95,400 42 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (30.8%)* cont. Principal amount Value Capital goods cont. Raytheon Co. sr. unsec. notes 4 7/8s, 2040 $195,000 $207,952 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 211,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 60,000 62,850 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 120,000 128,400 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 170,000 185,513 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 95,000 104,263 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 27,188 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 145,000 155,150 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 103,000 110,468 Titan International, Inc. 144A company guaranty sr. bonds 6 7/8s, 2020 50,000 53,000 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 25,000 27,688 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 20,000 20,350 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 125,000 134,063 Triumph Group, Inc. company guaranty sr. unsec. notes 4 7/8s, 2021 85,000 83,725 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 437,000 498,413 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 105,000 104,814 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 50,000 52,750 Waste Management, Inc. company guaranty sr. unsec. notes 7 3/4s, 2032 305,000 421,926 Communication services (2.8%) Adelphia Communications Corp. escrow bonds zero%, 2014 125,000 875 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 2 3/8s, 2016 (Mexico) 205,000 211,035 American Tower Corp. sr. unsec. notes 7s, 2017 R 317,000 368,230 AT&T, Inc. sr. unsec. unsub. notes 1.7s, 2017 525,000 529,543 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 255,000 302,813 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 60,000 69,975 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 75,000 85,688 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 115,000 121,900 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 45,000 44,550 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 65,000 71,094 Dynamic Asset Allocation Conservative Fund 43 CORPORATE BONDS AND NOTES (30.8%)* cont. Principal amount Value Communication services cont. CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 $70,000 $74,813 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 40,000 38,700 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 60,000 63,450 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 100,000 106,125 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 25,000 26,281 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 525,000 599,394 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 514,000 667,665 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 82,000 101,688 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 13,000 13,596 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 60,000 63,825 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 160,000 162,600 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 115,000 124,693 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 60,000 67,050 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 163,000 235,236 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 200,000 213,500 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 90,000 93,600 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 85,000 100,513 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 125,000 140,000 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 40,000 46,700 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 30,000 31,350 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 110,000 120,725 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 90,000 101,475 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 45,000 46,800 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 95,000 104,263 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 200,000 212,000 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 465,000 489,413 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 135,000 181,972 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 80,000 89,700 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 20,000 21,950 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 90,000 97,538 44 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (30.8%)* cont. Principal amount Value Communication services cont. Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 $40,000 $42,200 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 55,000 59,950 Nil International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 75,000 50,813 Orange SA sr. unsec. unsub. notes 4 1/8s, 2021 (France) 201,000 208,310 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 5,000 5,488 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 70,000 70,175 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 424,000 473,440 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 55,000 60,756 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 410,000 383,797 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 10,000 10,613 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 30,000 31,425 SES SA 144A company guaranty sr. unsec. notes 3.6s, 2023 (France) 162,000 157,043 Sprint Capital Corp. company guaranty 6 7/8s, 2028 185,000 179,450 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 130,000 152,913 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 55,000 59,813 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 310,000 378,975 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 200,000 220,000 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 115,000 125,350 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 15,000 16,088 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 40,000 42,950 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 135,000 143,438 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 35,000 37,450 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 120,000 127,350 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 185,000 193,556 TCI Communications, Inc. sr. unsec. unsub. notes 7 1/8s, 2028 365,000 461,088 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 150,000 153,187 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 185,000 189,475 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 28,000 34,982 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 230,000 272,601 Dynamic Asset Allocation Conservative Fund 45 CORPORATE BONDS AND NOTES (30.8%)* cont. Principal amount Value Communication services cont. Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2033 $541,000 $745,545 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2023 88,000 115,060 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 1,390,000 1,644,450 Verizon Communications, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 50,000 54,206 Verizon Communications, Inc. sr. unsec. unsub. notes 2.55s, 2019 525,000 526,966 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 165,000 204,010 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 505,000 636,089 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 110,000 110,275 Vodafone Group PLC sr. unsec. unsub. notes 1 1/4s, 2017 (United Kingdom) 516,000 510,274 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 180,000 204,300 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 320,000 337,200 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 280,000 321,300 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 50,000 48,750 Consumer cyclicals (3.9%) 21st Century Fox America, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 300,000 370,501 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. debs. 7 3/4s, 2045 363,000 503,317 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 6.2s, 2034 10,000 11,655 Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 15,000 16,350 Amazon.com, Inc. sr. unsec. notes 1.2s, 2017 517,000 511,886 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 120,000 138,300 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2022 65,000 66,138 American Media, Inc. 144A notes 13 1/2s, 2018 7,394 7,986 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 65,000 74,913 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 95,000 103,313 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 30,000 33,300 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 45,000 47,025 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 99,000 99,000 46 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (30.8%)* cont. Principal amount Value Consumer cyclicals cont. Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 $35,000 $33,819 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 125,000 133,125 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 60,000 61,970 Building Materials Corp. of America 144A company guaranty sr. notes 7s, 2020 45,000 48,263 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 75,000 81,375 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 95,000 106,044 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 77,000 69,108 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 105,000 101,063 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 160,000 209,708 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 90,000 92,250 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 75,000 79,875 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 35,000 37,373 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 80,000 81,000 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 42,000 42,315 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 310,000 357,275 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 260,000 276,250 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 110,000 124,438 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 10,000 10,000 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 35,000 33,644 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 15,000 16,631 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 60,000 62,625 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2019 170,000 178,500 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 110,000 118,800 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 380,000 406,125 CST Brands, Inc. company guaranty sr. unsec. notes 5s, 2023 70,000 68,775 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 90,000 95,850 Dynamic Asset Allocation Conservative Fund 47 CORPORATE BONDS AND NOTES (30.8%)* cont. Principal amount Value Consumer cyclicals cont. Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 $100,000 $104,125 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 120,000 128,100 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 130,000 122,629 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 130,000 149,500 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 350,000 387,355 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 305,000 327,494 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 R 30,000 30,375 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 95,000 111,320 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 140,000 181,496 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 1,240,000 1,564,260 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 55,000 56,581 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 70,000 73,500 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 135,000 144,144 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3 1/4s, 2018 323,000 325,826 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 2 3/4s, 2016 232,000 235,039 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 75,000 79,781 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 115,000 118,019 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 175,000 179,594 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 125,000 135,625 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 140,000 133,747 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 $135,000 117,788 Grupo Televisa, S.A.B. sr. unsec. unsub. notes 6 5/8s, 2025 (Mexico) 360,000 417,326 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 150,000 163,875 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 105,000 143,236 Home Depot, Inc. (The) sr. unsec. notes 5.95s, 2041 300,000 364,048 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 147,000 166,086 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 68,000 73,989 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 100,000 108,000 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 80,000 76,005 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 140,000 143,325 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 75,000 81,094 48 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (30.8%)* cont. Principal amount Value Consumer cyclicals cont. Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $55,000 $55,825 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 70,000 76,038 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 105,000 112,744 Jeld-Wen, Inc. 144A sr. notes 12 1/4s, 2017 115,000 127,650 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 195,000 202,313 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 45,000 46,913 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 65,000 70,688 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 120,000 135,000 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 45,000 47,588 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 55,000 58,300 Lamar Media Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 40,000 41,000 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 115,000 122,475 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 140,000 136,150 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 50,000 50,875 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 160,000 172,600 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 210,000 254,879 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 190,000 195,382 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 500,000 457,053 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 85,000 87,653 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 350,000 356,684 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 130,000 143,488 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 125,000 126,563 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 100,000 114,125 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 75,000 81,938 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 70,000 77,613 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 65,000 77,838 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 60,000 69,450 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 30,000 32,925 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 272,706 308,158 Navistar International Corp. sr. notes 8 1/4s, 2021 159,000 162,379 Dynamic Asset Allocation Conservative Fund 49 CORPORATE BONDS AND NOTES (30.8%)* cont. Principal amount Value Consumer cyclicals cont. Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 ‡‡ $75,000 $82,875 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 55,000 60,431 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 80,000 80,300 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 50,000 53,750 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 55,000 57,475 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 45,000 45,338 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 130,000 142,675 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 90,000 100,575 O’Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 90,000 88,935 Owens Corning company guaranty sr. unsec. notes 9s, 2019 40,000 49,553 Penn National Gaming, Inc. 144A sr. unsec. notes 5 7/8s, 2021 150,000 147,375 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 85,000 88,825 Petco Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 55,000 59,263 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 ‡‡ 55,000 56,375 PulteGroup, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 95,000 110,438 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 65,000 72,638 Quiksilver, Inc./QS Wholesale, Inc. 144A sr. notes 7 7/8s, 2018 10,000 10,900 QVC, Inc. 144A company guaranty sr. notes 4.85s, 2024 120,000 120,425 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 25,000 27,813 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 100,000 101,000 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 20,000 20,600 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 74,000 81,030 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 125,000 131,875 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 235,000 261,731 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 95,000 105,094 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 240,000 271,800 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 80,000 83,200 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 30,000 29,775 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 40,000 40,500 Sirius XM Holdings, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 235,000 247,925 Sirius XM Holdings, Inc. 144A sr. unsec. notes 5 1/4s, 2022 25,000 25,750 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 180,000 181,350 50Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (30.8%)* cont. Principal amount Value Consumer cyclicals cont. Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 $5,000 $5,450 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 5,000 5,413 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 85,000 92,119 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 100,000 106,500 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 45,000 44,325 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 21,000 23,153 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 45,000 44,438 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 40,000 40,400 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 108,000 119,070 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 60,000 66,000 Toyota Motor Credit Corp. sr. unsec. unsub. notes Ser. MTN, 1 1/4s, 2017 525,000 520,199 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 35,000 35,700 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 116,401 122,803 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 30,000 30,750 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 125,000 125,625 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 185,000 204,888 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 198,000 256,377 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 120,000 130,891 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 4 7/8s, 2040 655,000 702,478 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 120,000 119,487 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 50,000 50,549 Walt Disney Co. (The) sr. unsec. unsub. notes Ser. MTN, 1.1s, 2017 525,000 519,602 Consumer staples (2.0%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 265,000 247,775 Affinion Investments, LLC 144A company guaranty sr. unsec. sub. notes 13 1/2s, 2018 25,500 25,883 Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 128,000 128,332 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 42,000 55,130 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 500,000 469,201 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. notes 1 1/4s, 2018 525,000 516,714 Dynamic Asset Allocation Conservative Fund 51 CORPORATE BONDS AND NOTES (30.8%)* cont. Principal amount Value Consumer staples cont. Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 $450,000 $516,593 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 135,000 146,813 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 30,000 34,500 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 100,000 100,750 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 60,000 59,400 Bunge, Ltd. Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 10,000 12,341 Bunge, Ltd. Finance Corp. company guaranty sr. unsec. unsub. notes 4.1s, 2016 90,000 95,087 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 140,000 152,775 Cargill, Inc. 144A sr. unsec. notes 4.1s, 2042 315,000 291,688 CEC Entertainment, Inc. 144A sr. unsec. notes 8s, 2022 50,000 51,750 Claire’s Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 30,000 28,125 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 130,000 135,038 Coca-Cola Co. (The) sr. unsec. unsub. notes 5.35s, 2017 325,000 371,365 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 30,000 29,325 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 130,000 146,575 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 70,000 77,350 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 110,000 106,150 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 25,000 24,688 CVS Caremark Corp. sr. unsec. unsub. notes 2 1/4s, 2018 525,000 525,418 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 268,828 274,810 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 110,000 117,700 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 115,000 126,500 Delhaize Group SA company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 33,000 34,201 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 1 1/2s, 2017 (United Kingdom) 247,000 248,657 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 135,000 178,704 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 145,000 158,050 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 275,000 295,625 Erac USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 230,000 289,262 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 185,000 181,994 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 75,000 79,875 52 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (30.8%)* cont. Principal amount Value Consumer staples cont. Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 $105,000 $112,350 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 45,000 47,981 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 35,000 38,325 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 140,000 149,100 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 30,000 31,875 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 357,000 332,614 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 350,000 437,798 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 65,000 68,065 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 35,000 37,450 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 245,000 269,806 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 139,000 151,684 McDonald’s Corp. sr. unsec. bonds 6.3s, 2037 300,000 376,564 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 270,000 316,513 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 230,000 240,098 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 82,000 102,932 PepsiCo, Inc. sr. unsec. unsub. notes 1 1/4s, 2017 521,000 519,652 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 15,000 16,125 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 85,000 87,125 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 135,000 135,675 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 115,000 131,244 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 80,000 86,400 Smithfield Foods, Inc. 144A sr. unsec. notes 5 7/8s, 2021 20,000 20,750 Smithfield Foods, Inc. 144A sr. unsec. notes 5 1/4s, 2018 15,000 15,600 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 300,000 331,329 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 70,000 78,575 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 20,000 20,150 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 95,000 100,700 Walgreen Co. sr. unsec. unsub. notes 1.8s, 2017 393,000 395,642 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 295,000 304,635 Energy (3.3%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 40,000 42,600 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 35,000 37,669 Dynamic Asset Allocation Conservative Fund 53 CORPORATE BONDS AND NOTES (30.8%)* cont. Principal amount Value Energy cont. Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 $155,000 $155,969 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 85,000 64,175 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 365,000 464,740 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 41,000 45,603 Anadarko Petroleum Corp. sr. unsec. notes 6.45s, 2036 125,000 147,849 Anadarko Petroleum Corp. sr. unsec. unsub. notes 6.95s, 2019 185,000 220,800 Antero Resources Finance Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 85,000 86,275 Apache Corp. sr. unsec. unsub. notes 5.1s, 2040 45,000 47,452 Apache Corp. sr. unsec. unsub. notes 3 1/4s, 2022 192,000 193,658 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 123,000 130,995 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 50,000 53,750 Aurora USA Oil & Gas Inc. 144A company guaranty sr. unsec. notes 9 7/8s, 2017 85,000 93,713 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 570,000 597,393 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 1.846s, 2017 (United Kingdom) 525,000 533,187 Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 70,000 73,500 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 1,045,000 1,176,131 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 160,000 171,600 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 155,000 176,313 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 35,000 38,500 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 30,000 31,763 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 55,000 59,950 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 110,000 114,125 Chevron Corp. sr. unsec. unsub. notes 1.104s, 2017 517,000 512,477 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 110,000 119,900 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 65,000 67,600 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 50,000 52,125 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 55,000 44,000 ConocoPhillips Co. company guaranty sr. unsec. notes 1.05s, 2017 525,000 518,791 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 300,000 325,875 54 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (30.8%)* cont. Principal amount Value Energy cont. CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 $20,000 $20,875 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 185,000 194,250 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 109,000 118,810 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 15,000 16,050 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 70,000 70,350 Exterran Partners LP/EXLP Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 75,000 73,778 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 100,000 106,000 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 288,000 324,346 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 180,000 186,300 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 135,000 146,813 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 20,000 21,550 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 250,000 259,375 Hercules Offshore, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 35,000 35,613 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 40,000 43,500 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 140,000 176,958 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 80,000 87,000 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 40,000 51,923 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 125,000 131,406 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 190,000 210,663 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 20,000 20,475 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 170,000 170,000 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2019 220,000 229,350 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) F 59,000 3 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 200,000 183,462 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 125,000 151,352 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 45,000 47,363 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 40,000 41,400 Dynamic Asset Allocation Conservative Fund 55 CORPORATE BONDS AND NOTES (30.8%)* cont. Principal amount Value Energy cont. Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † $130,000 $101,400 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 155,000 146,475 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 90,000 95,850 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 285,000 307,452 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 60,000 65,100 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 90,000 97,425 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 110,000 117,181 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 85,000 86,488 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 75,000 84,000 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 80,000 83,900 PetroBakken Energy, Ltd. sr. unsec. notes Ser. REGS, 8 5/8s, 2020 (Canada) 30,000 30,000 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 335,000 355,435 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,175,000 1,123,347 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2045 (Mexico) 150,000 162,262 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2024 (Mexico) 150,000 154,618 Phillips 66 company guaranty sr. unsec. unsub. notes 2.95s, 2017 525,000 547,667 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 595,000 657,475 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 85,000 91,800 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 40,000 40,800 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 145,000 152,431 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 60,000 61,350 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 165,000 182,325 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 40,000 42,000 Samson Investment Co. 144A sr. unsec. notes 10 3/4s, 2020 225,000 245,250 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 65,000 69,388 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 95,000 104,056 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 95,000 102,838 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 585,000 604,458 56 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (30.8%)* cont. Principal amount Value Energy cont. Shell International Finance BV company guaranty sr. unsec. unsub. notes 5.2s, 2017 (Netherlands) $564,000 $630,162 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 50,000 53,500 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 45,000 48,600 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 20,000 21,375 Spectra Energy Capital, LLC sr. notes 8s, 2019 215,000 263,667 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 170,000 187,436 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 30,000 30,272 Total Capital International SA company guaranty sr. unsec. unsub. notes 1.55s, 2017 (France) 517,000 522,084 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 20,000 21,400 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 120,000 127,200 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 90,000 104,619 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.35s, 2017 100,000 113,153 Weatherford International, Ltd. of Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 270,000 408,852 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 210,000 225,488 Williams Cos., Inc. (The) notes 7 3/4s, 2031 9,000 10,097 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 30,000 35,644 Williams Partners LP sr. unsec. notes 5.4s, 2044 75,000 76,616 Williams Partners LP sr. unsec. notes 4.3s, 2024 75,000 75,152 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 35,000 35,875 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 160,000 171,200 Financials (9.4%) Abbey National Treasury Services PLC of Stamford, CT company guaranty sr. unsec. unsub. notes 1 3/8s, 2017 564,000 564,748 Abbey National Treasury Services PLC/London bank guaranty sr. unsec. unsub. FRN notes 1.819s, 2014 (United Kingdom) 255,000 255,259 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 560,000 601,489 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 315,000 404,857 Aflac, Inc. sr. unsec. notes 6.9s, 2039 135,000 175,256 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 80,000 89,300 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 115,000 121,613 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 50,000 60,250 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 50,000 59,438 Ally Financial, Inc. unsec. sub. notes 8s, 2018 60,000 71,550 American Express Co. sr. unsec. notes 7s, 2018 330,000 391,403 American Express Co. sr. unsec. notes 6.15s, 2017 200,000 230,528 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 321,000 421,714 Dynamic Asset Allocation Conservative Fund 57 CORPORATE BONDS AND NOTES (30.8%)* cont. Principal amount Value Financials cont. American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 $639,000 $731,190 American International Group, Inc. sr. unsec. unsub. notes 3.8s, 2017 525,000 561,698 ARC Properties Operating Partnership LP/Clark Acquisition, LLC 144A company guaranty sr. unsec. unsub. notes 4.6s, 2024 R 240,000 239,904 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 235,000 279,722 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 310,000 325,888 AXA SA 144A jr. unsec. sub. FRN notes 6.379s, perpetual maturity (France) 255,000 269,344 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 390,000 388,128 Bank of America Corp. sr. unsec. unsub. notes 2s, 2018 517,000 516,032 Bank of America, NA sub. notes Ser. BKNT, 5.3s, 2017 750,000 825,335 Bank of Montreal sr. unsec. unsub. notes Ser. MTN, 2 1/2s, 2017 (Canada) 517,000 535,427 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 445,000 453,224 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 65,000 67,081 Bank of Nova Scotia sr. unsec. unsub. notes 1 3/8s, 2017 (Canada) 525,000 519,658 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. notes 1.2s, 2017 (Japan) 450,000 447,048 Barclays Bank PLC jr. sub. stock FRB bonds 6.278s, perpetual maturity (United Kingdom) 600,000 597,778 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 119,000 159,499 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 455,000 452,725 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 46,000 54,758 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 155,000 159,973 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 151,000 144,090 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 1.6s, 2017 550,000 556,727 BNP Paribas SA bank guaranty sr. unsec. unsub. notes Ser. MTN, 1 3/8s, 2017 (France) 564,000 563,123 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 190,000 194,411 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 261,000 267,851 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 265,000 275,460 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 200,000 198,687 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 140,000 150,508 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 95,000 101,413 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 R 430,000 442,470 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 45,000 45,056 58 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (30.8%)* cont. Principal amount Value Financials cont. CIT Group, Inc. sr. unsec. notes 5s, 2023 $55,000 $56,238 CIT Group, Inc. sr. unsec. notes 5s, 2022 90,000 93,375 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 75,000 80,438 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 70,000 75,250 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s, 2019 50,000 50,547 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 90,000 96,975 Citigroup, Inc. sr. unsec. unsub. notes 4.45s, 2017 525,000 567,014 Citigroup, Inc. sub. notes 5s, 2014 180,000 183,486 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 625,000 714,844 Commonwealth Bank of Australia of New York, NY sr. unsec. unsub. bonds 1 1/8s, 2017 718,000 715,231 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 105,000 88,725 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA bank guaranty sr. unsec. notes 3 3/8s, 2017 (Netherlands) 470,000 498,286 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 95,000 98,800 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 7 1/2s, perpetual maturity (Switzerland 225,000 244,406 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 250,000 310,503 Deutsche Bank AG/London sr. unsec. notes 6s, 2017 (United Kingdom) 517,000 588,540 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 339,000 387,493 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 175,000 190,313 EPR Properties unsec. notes 5 1/4s, 2023 R 280,000 283,582 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, perpetual maturity 93,000 85,560 Five Corners Funding Trust 144A unsec. bonds 4.419s, 2023 345,000 352,990 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 1,450,000 1,595,000 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 595,000 765,011 General Electric Capital Corp. sr. unsec. notes Ser. GMTN, 3.1s, 2023 100,000 97,855 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 5.4s, 2017 781,000 871,769 Genworth Holdings, Inc. sr. unsec. unsub. notes 7.7s, 2020 440,000 536,092 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 1,105,000 1,336,165 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes Ser. GLOB, 2 3/8s, 2018 265,000 266,761 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 160,000 178,491 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 345,000 357,872 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 R 335,000 320,160 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 R 250,000 245,067 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 290,000 322,541 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 115,000 122,763 HSBC Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 10.176s, perpetual maturity (Jersey) 125,000 180,000 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 400,000 415,500 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 310,000 361,752 Dynamic Asset Allocation Conservative Fund59 CORPORATE BONDS AND NOTES (30.8%)* cont. Principal amount Value Financials cont. HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 $350,000 $354,375 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2020 210,000 222,600 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 115,000 116,725 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 1,365,000 1,444,039 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 40,000 44,200 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 90,000 95,175 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 210,000 217,350 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 65,000 73,369 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 136,000 153,680 JPMorgan Chase & Co. sr. unsec. unsub. notes 2s, 2017 523,000 530,190 KeyCorp sr. unsec. unsub. notes Ser. MTN, 2.3s, 2018 514,000 512,137 LBG Capital No. 1 PLC 144A bank guaranty unsec. sub. bonds 7 7/8s, 2020 (United Kingdom) 699,000 758,765 Leucadia National Corp. sr. unsec. bonds 5 1/2s, 2023 425,000 442,780 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 390,000 432,900 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 135,000 146,188 Lloyds Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 390,000 445,595 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, perpetual maturity (United Kingdom) 110,000 110,550 Macquarie Bank, Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 160,000 165,136 Merrill Lynch & Co., Inc. unsec. sub. FRN notes 0.993s, 2026 100,000 86,262 Merrill Lynch & Co., Inc. unsec. sub. notes 6.11s, 2037 440,000 492,085 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 385,000 454,300 MetLife, Inc. sr. unsec. unsub. notes 6 3/4s, 2016 540,000 605,589 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 R 370,000 371,594 Morgan Stanley sr. unsec. notes 4 3/4s, 2017 516,000 563,126 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 45,000 48,375 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 115,000 123,050 National Australia Bank of New York, Ltd. sr. unsec. notes 2.3s, 2018 (Australia) 525,000 529,482 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 35,000 35,175 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2018 40,000 40,200 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 50,000 47,125 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 425,000 439,636 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 65,000 69,225 60 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (30.8%)* cont. Principal amount Value Financials cont. Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 5/8s, 2020 $45,000 $47,756 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 80,000 85,200 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 55,000 58,163 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 1,129,000 1,152,428 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 70,000 77,525 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 100,000 102,750 PNC Bank, NA sr. unsec. unsub. notes Ser. BKNT, 1 1/8s, 2017 525,000 523,203 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 267,000 280,517 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 190,000 209,000 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 115,000 114,569 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 110,000 120,175 Prudential Financial, Inc. jr. unsec. sub. FRN notes 8 7/8s, 2038 245,000 298,900 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 141,000 145,054 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 157,000 156,019 Prudential Holdings, LLC 144A sr. notes Ser. B, 7.245s, 2023 205,000 251,329 Realty Income Corp. sr. unsec. notes 4.65s, 2023 R 120,000 125,689 Royal Bank of Canada sr. unsec. unsub. notes Ser. GMTN, 2.2s, 2018 (Canada) 525,000 528,415 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 325,000 329,875 Royal Bank of Scotland Group PLC unsec. sub. notes 6.1s, 2023 (United Kingdom) 514,000 534,291 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 106,000 108,539 Royal Bank of Scotland Group PLC unsec. sub. notes 4.7s, 2018 (United Kingdom) 505,000 519,029 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 93,000 99,433 Santander Issuances SAU 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 300,000 318,625 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 300,000 309,300 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 7,000 7,704 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 R 155,000 156,688 Simon Property Group LP 144A sr. unsec. unsub. notes 1 1/2s, 2018 476,000 469,320 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 110,000 129,525 Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) 210,000 219,555 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 25,000 27,688 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 345,000 351,038 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 630,000 601,802 Svenska Handelsbanken AB bank guaranty sr. unsec. notes 2 7/8s, 2017 (Sweden) 272,000 283,358 Swiss Re Treasury US Corp. 144A company guaranty sr. unsec. notes 4 1/4s, 2042 435,000 405,872 Dynamic Asset Allocation Conservative Fund 61 CORPORATE BONDS AND NOTES (30.8%)* cont. Principal amount Value Financials cont. TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 $20,000 $21,900 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 190,000 253,749 UBS AG of Stamford, CT sr. unsec. unsub. notes Ser. BKNT, 5 7/8s, 2017 469,000 537,367 US Bank of NA of Cincinnati, OH sr. unsec. notes Ser. BKNT, 1.1s, 2017 550,000 551,054 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 500,000 513,750 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,887,000 2,004,938 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95s, 2022 (Russia) 200,000 199,002 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 500,000 576,068 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 60,000 68,181 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 80,000 79,800 Wells Fargo & Co. sr. unsec. notes 2.1s, 2017 517,000 529,372 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 155,000 161,114 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 80,000 88,968 Westpac Banking Corp. sr. unsec. unsub. notes 2 1/4s, 2018 (Australia) 95,000 95,579 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 170,000 169,932 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 426,000 456,353 Health care (2.0%) AbbVie, Inc. sr. unsec. unsub. notes 2.9s, 2022 525,000 504,649 AbbVie, Inc. sr. unsec. unsub. notes 1 3/4s, 2017 471,000 472,488 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 100,000 104,375 Actavis, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 165,000 156,710 Actavis, Inc. sr. unsec. unsub. notes 3 1/4s, 2022 135,000 129,896 Actavis, Inc. sr. unsec. unsub. notes 1 7/8s, 2017 30,000 29,925 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 318,000 408,602 Amgen, Inc. sr. unsec. notes 3.45s, 2020 500,000 514,284 Amgen, Inc. sr. unsec. unsub. notes 2 1/8s, 2017 525,000 535,292 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 105,000 109,200 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 99,000 124,344 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 525,000 603,549 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 80,000 86,400 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 6s, 2021 100,000 103,750 Biomet, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2020 80,000 85,000 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 120,000 129,240 62 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (30.8%)* cont. Principal amount Value Health care cont. Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) ‡‡ $90,000 $92,700 Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 55,000 55,756 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 20,000 21,075 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 40,000 43,950 CHS/Community Health Systems, Inc. 144A company guaranty sr. notes 5 1/8s, 2021 20,000 20,500 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 6 7/8s, 2022 20,000 20,900 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 350,000 378,047 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 145,715 Endo Finance Co. 144A company guaranty sr. unsec. notes 5 3/4s, 2022 $45,000 46,181 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 62,000 66,263 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 85,000 91,588 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 180,000 180,675 HCA, Inc. sr. notes 6 1/2s, 2020 320,000 358,400 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 30,000 34,275 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 175,000 190,313 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 ‡‡ 60,000 61,200 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 90,000 96,075 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 50,000 52,625 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 45,000 47,306 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 75,000 83,438 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 150,000 154,500 Johnson & Johnson sr. unsec. notes 5.15s, 2018 329,000 375,522 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 205,000 235,750 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 85,000 98,813 Merck & Co., Inc. sr. unsec. unsub. notes 1.3s, 2018 453,000 442,942 MPH Acquisition Holdings, LLC 144A sr. unsec. notes 6 5/8s, 2022 15,000 15,375 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 85,000 92,225 Mylan, Inc./PA company guaranty sr. unsec. notes 2.6s, 2018 45,000 45,462 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 65,000 70,850 Omega Healthcare Investors, Inc. 144A sr. unsec. notes 4.95s, 2024 R 80,000 78,302 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 140,000 151,550 Dynamic Asset Allocation Conservative Fund 63 CORPORATE BONDS AND NOTES (30.8%)* cont. Principal amount Value Health care cont. Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 $60,000 $70,835 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 35,000 37,363 Service Corp. International/US sr. notes 7s, 2019 90,000 95,288 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 110,000 111,375 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 80,000 84,080 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 80,000 85,300 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 50,000 48,875 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 90,000 86,850 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 125,000 137,969 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 120,000 128,400 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III, LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) 410,000 421,396 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 95,000 105,450 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 235,000 270,451 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 345,000 347,077 UnitedHealth Group, Inc. sr. unsec. unsub. notes 3.95s, 2042 540,000 489,627 UnitedHealth Group, Inc. sr. unsec. unsub. notes 2 3/4s, 2023 535,000 504,455 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 35,000 37,888 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 25,000 26,563 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 145,000 156,963 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 35,000 37,013 Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 120,000 132,000 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 80,000 84,000 Technology (1.5%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 70,000 73,763 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 210,000 221,025 Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 205,000 182,400 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 70,000 64,925 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 195,000 193,538 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 595,000 629,227 Cisco Systems, Inc. sr. unsec. unsub. notes 1.1s, 2017 238,000 238,485 eBay, Inc. sr. unsec. unsub. notes 1.35s, 2017 525,000 524,848 64 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (30.8%)* cont. Principal amount Value Technology cont. Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 $55,000 $60,156 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 76,000 79,502 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 140,000 166,600 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 80,000 91,300 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 170,000 178,500 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 515,000 558,775 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 65,000 69,875 First Data Holdings, Inc. 144A sr. unsec. notes 14 1/2s, 2019 ‡‡ 60,000 56,850 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 77,000 89,320 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 5s, 2021 90,000 91,800 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 110,000 116,050 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 183,000 206,378 Hewlett-Packard Co. sr. unsec. unsub. notes 2.6s, 2017 447,000 460,592 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 255,000 296,828 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 150,000 164,027 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 675,000 608,006 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 50,000 57,875 Intel Corp. sr. unsec. unsub. notes 1.35s, 2017 525,000 521,444 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 45,000 49,613 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 95,000 100,938 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 50,000 59,750 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 85,000 89,038 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 475,000 525,176 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 310,000 350,708 Oracle Corp. sr. unsec. unsub. notes 2 1/2s, 2022 200,000 188,121 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 425,000 422,875 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 65,000 68,738 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 165,000 180,881 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 110,000 119,625 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 40,000 46,307 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 164,000 186,180 Dynamic Asset Allocation Conservative Fund 65 CORPORATE BONDS AND NOTES (30.8%)* cont. Principal amount Value Transportation (0.3%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) $185,000 $196,563 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 184,000 198,720 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 65,000 71,447 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 300,000 344,279 CSX Corp. sr. unsec. unsub. notes 4.1s, 2044 370,000 337,495 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 112,729 131,893 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 75,000 70,011 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 (Mexico) 39,000 36,645 Kansas City Southern Railway Co. (The) 144A sr. unsec. notes 4.3s, 2043 71,000 63,920 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 150,000 164,813 Union Pacific Railroad Co. 2004 Pass Through Trust 144A sr. bonds 5.214s, 2014 100,000 101,775 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 93,451 102,562 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 85,000 86,275 Utilities and power (2.5%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 150,000 177,563 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 200,000 228,000 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 40,000 38,350 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 120,000 136,749 Appalachian Power Co. sr. unsec. unsub. notes 4.6s, 2021 245,000 268,031 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 60,000 61,194 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 55,000 70,236 Beaver Valley Funding Corp. sr. bonds 9s, 2017 130,000 137,601 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 288,000 314,843 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 114,000 124,545 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 25,000 26,250 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 20,000 20,200 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 25,000 28,301 Commonwealth Edison Co. 1st mtge. bonds 5.9s, 2036 208,000 252,421 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 334,000 405,134 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 205,000 196,021 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 145,000 156,600 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 435,000 447,208 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 200,000 250 EDP Finance BV 144A sr. unsec. notes 5 1/4s, 2021 (Netherlands) 200,000 205,757 El Paso, LLC company guaranty sr. notes 7s, 2017 210,000 236,951 66 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (30.8%)* cont. Principal amount Value Utilities and power cont. El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 $35,000 $37,433 Electricite de France (EDF) 144A jr. unsec. sub. FRN notes 5 5/8s, perpetual maturity (France) 835,000 851,700 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 70,000 88,792 Electricite de France (EDF) 144A sr. unsec. notes 6 1/2s, 2019 (France) 245,000 290,013 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 1,180,000 1,188,850 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 152,000 159,980 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10 1/4s, 2020 75,000 79,031 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 70,000 80,063 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 140,000 158,595 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 120,000 129,888 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 375,000 371,778 EP Energy, LLC/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 175,000 202,125 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 70,000 75,600 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 30,000 33,675 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 196,000 190,108 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 33,000 32,900 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 115,000 117,300 ITC Holdings Corp. 144A notes 5 7/8s, 2016 285,000 312,734 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 225,000 251,934 Kansas Gas and Electric Co. bonds 5.647s, 2021 46,448 49,789 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 3 1/2s, 2021 505,000 502,701 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 253,000 253,000 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 430,000 535,267 Nevada Power Co. mtge. notes 7 1/8s, 2019 310,000 378,736 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 130,000 149,767 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 265,000 291,500 NSTAR Electric Co. sr. unsec. unsub. notes 2 3/8s, 2022 (Canada) 350,000 326,727 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 135,000 141,441 Pacific Gas & Electric Co. sr. unsec. notes 6.05s, 2034 153,000 180,699 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 985,000 1,069,020 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 465,000 482,148 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.4s, 2023 15,000 14,511 Dynamic Asset Allocation Conservative Fund 67 CORPORATE BONDS AND NOTES (30.8%)* cont. Principal amount Value Utilities and power cont. PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 $90,000 $99,132 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 215,000 252,967 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 337,000 345,425 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 105,000 108,938 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 70,000 70,525 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 90,000 83,700 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 5,000 5,323 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 110,000 84,425 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 155,000 160,580 Union Electric Co. sr. notes 6.4s, 2017 265,000 303,633 West Penn Power Co. 144A sr. bonds 5.95s, 2017 45,000 51,171 Total corporate bonds and notes (cost $164,969,947) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (30.5%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (3.0%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, April 1, 2044 $17,000,000 $16,717,110 U.S. Government Agency Mortgage Obligations (27.5%) Federal National Mortgage Association Pass-Through Certificates 7s, March 1, 2018 86,935 93,578 6s, TBA, April 1, 2044 27,000,000 30,100,783 4 1/2s, TBA, May 1, 2044 1,000,000 1,063,477 4 1/2s, TBA, April 1, 2044 1,000,000 1,066,875 4s, TBA, May 1, 2044 48,000,000 49,721,251 4s, TBA, April 1, 2044 48,000,000 49,893,749 3 1/2s, TBA, April 1, 2029 19,000,000 19,912,891 3s, TBA, May 1, 2044 2,000,000 1,925,078 3s, TBA, April 1, 2044 2,000,000 1,930,781 Total U.S. government and agency mortgage obligations (cost $172,547,552) MORTGAGE-BACKED SECURITIES (5.6%)* Principal amount Value Agency collateralized mortgage obligations (1.1%) Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 25.169s, 2037 $189,950 $274,312 IFB Ser. 2979, Class AS, 23.705s, 2034 21,836 27,950 IFB Ser. 3072, Class SB, 23.082s, 2035 303,495 428,225 IFB Ser. 3249, Class PS, 21.764s, 2036 269,846 365,445 IFB Ser. 3065, Class DC, 19.395s, 2035 254,357 359,552 68 Dynamic Asset Allocation Conservative Fund MORTGAGE-BACKED SECURITIES (5.6%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corp. IFB Ser. 2990, Class LB, 16.55s, 2034 $264,207 $344,648 IFB Ser. 4105, Class LS, IO, 5.995s, 2041 435,513 83,967 IFB Ser. 310, Class S4, IO, 5.795s, 2043 393,254 98,463 IFB Ser. 311, Class S1, IO, 5.795s, 2043 1,677,986 369,164 IFB Ser. 308, Class S1, IO, 5.795s, 2043 739,865 179,580 IFB Ser. 14-326, Class S2, IO, 5.792s, 2044 683,000 159,212 Ser. 3391, PO, zero%, 2037 18,182 15,164 Ser. 3300, PO, zero%, 2037 117,736 104,509 Ser. 3206, Class EO, PO, zero%, 2036 12,246 10,745 FRB Ser. 3326, Class WF, zero%, 2035 5,887 5,063 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.975s, 2036 70,957 133,716 IFB Ser. 06-8, Class HP, 24.001s, 2036 213,546 326,550 IFB Ser. 05-45, Class DA, 23.854s, 2035 373,490 555,956 IFB Ser. 05-75, Class GS, 19.787s, 2035 116,787 155,487 IFB Ser. 05-106, Class JC, 19.646s, 2035 85,013 123,437 IFB Ser. 05-83, Class QP, 16.993s, 2034 48,511 62,517 Ser. 418, Class C15, IO, 3 1/2s, 2043 1,216,102 281,319 Ser. 07-64, Class LO, PO, zero%, 2037 68,788 60,167 Ser. 07-14, Class KO, PO, zero%, 2037 54,164 46,647 Ser. 06-125, Class OX, PO, zero%, 2037 6,309 5,646 Ser. 06-84, Class OT, PO, zero%, 2036 7,651 6,738 Government National Mortgage Association IFB Ser. 10-85, Class SE, IO, 6.393s, 2040 737,625 142,037 IFB Ser. 13-129, Class CS, IO, 5.993s, 2042 1,143,487 195,422 Ser. 10-9, Class UI, IO, 5s, 2040 891,650 192,034 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 652,821 137,885 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 1,582,602 247,772 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 2,063,353 162,881 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 1,840,254 273,480 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 3,389,311 532,766 Ser. 06-36, Class OD, PO, zero%, 2036 5,834 5,086 Commercial mortgage-backed securities (3.3%) Banc of America Commercial Mortgage Trust Ser. 06-5, Class A2, 5.317s, 2047 1,453,006 1,462,053 Banc of America Commercial Mortgage Trust 144A Ser. 07-5, Class XW, IO, 0.42s, 2051 12,865,331 131,484 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-5, Class F, 5.481s, 2041 F 206,000 209,358 Ser. 04-4, Class XC, IO, 0.848s, 2042 2,294,752 5,030 Ser. 04-5, Class XC, IO, 0.71s, 2041 5,655,911 16,498 Ser. 05-1, Class XW, IO, 0.037s, 2042 11,264,702 1,081 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW17, Class AJ, 5.888s, 2050 F 111,000 109,627 FRB Ser. 05-T18, Class D, 5.134s, 2042 248,000 255,130 Ser. 04-PR3I, Class X1, IO, 0.701s, 2041 613,295 1,803 Dynamic Asset Allocation Conservative Fund69 MORTGAGE-BACKED SECURITIES (5.6%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class C, 5.44s, 2039 $191,000 $186,703 Ser. 06-PW14, Class X1, IO, 0.637s, 2038 8,326,657 132,061 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.56s, 2047 196,000 198,119 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 288,000 293,242 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.534s, 2049 65,752,535 913,960 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 351,000 365,426 Ser. 12-CR1, Class XA, IO, 2.224s, 2045 6,125,611 714,124 Ser. 14-UBS2, Class XA, IO, 1.609s, 2047 1,759,000 168,204 COMM Mortgage Trust 144A FRB Ser. 13-CR11, Class D, 5.172s, 2046 595,000 564,306 FRB Ser. 13-CR12, Class D, 5.086s, 2046 273,000 253,890 Ser. 06-C8, Class XS, IO, 0.509s, 2046 29,657,976 376,572 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.502s, 2038 377,440 4 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 885,918 888,686 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.023s, 2020 453,928 7,721 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.164s, 2033 131,566 1,169 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.905s, 2032 56,731 39,711 GE Capital Commercial Mortgage Corp. FRB Ser. 06-C1, Class AJ, 5.278s, 2044 226,000 223,383 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.158s, 2045 128,734,061 301,570 GMAC Commercial Mortgage Securities, Inc. Trust FRB Ser. 04-C2, Class A4, 5.301s, 2038 326,391 329,768 Ser. 05-C1, Class X1, IO, 0.575s, 2043 9,623,718 47,945 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 219,000 208,422 FRB Ser. 05-GG3, Class B, 4.894s, 2042 194,000 198,850 GS Mortgage Securities Trust Ser. 05-GG4, Class B, 4.841s, 2039 837,000 842,943 Ser. 13-GC10, Class XA, IO, 1.758s, 2046 4,238,946 446,319 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 23,056 23,171 FRB Ser. 11-GC3, Class D, 5.544s, 2044 876,000 898,330 Ser. 13-GC14, Class AS, 4.507s, 2046 208,000 218,847 Ser. 06-GG6, Class XC, IO, 0.037s, 2038 14,356,972 11,198 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.101s, 2051 F 83,500 84,956 FRB Ser. 06-LDP7, Class B, 5.845s, 2045 251,000 223,341 Ser. 06-LDP8, Class B, 5.52s, 2045 171,000 170,778 70 Dynamic Asset Allocation Conservative Fund MORTGAGE-BACKED SECURITIES (5.6%)* cont. Principal amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 13-C10, Class D, 4.16s, 2047 $227,000 $200,047 Ser. 06-LDP8, Class X, IO, 0.543s, 2045 9,452,961 110,429 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.201s, 2051 267,000 267,861 FRB Ser. 07-CB20, Class C, 6.201s, 2051 192,000 179,537 FRB Ser. 12_LC9, Class D, 4.427s, 2047 224,000 216,136 Ser. 05-CB12, Class X1, IO, 0.34s, 2037 6,989,113 25,986 Ser. 06-LDP6, Class X1, IO, 0.078s, 2043 13,574,592 34,032 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 20,728 20,832 Ser. 99-C1, Class G, 6.41s, 2031 145,590 150,754 Ser. 98-C4, Class H, 5.6s, 2035 215,000 225,935 LB-UBS Commercial Mortgage Trust Ser. 06-C7, Class A2, 5.3s, 2038 188,186 194,613 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C4, Class H, 6s, 2036 500,000 512,200 FRB Ser. 04-C7, Class G, 5.032s, 2036 236,000 240,484 Ser. 06-C7, Class XCL, IO, 0.635s, 2038 12,827,424 194,733 Ser. 05-C2, Class XCL, IO, 0.315s, 2040 22,686,893 52,384 Ser. 05-C7, Class XCL, IO, 0.206s, 2040 22,644,915 68,750 Merrill Lynch Mortgage Investors Trust Ser. 96-C2, Class JS, IO, 2.37s, 2028 2,517 — Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.841s, 2050 143,894 147,603 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.942s, 2039 6,015,247 12,849 Ser. 05-MCP1, Class XC, IO, 0.606s, 2043 9,428,614 49,943 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 5.311s, 2045 1,600,653 139,577 Ser. 05-C3, Class X, IO, 5.226s, 2044 449,151 30,991 Ser. 07-C5, Class X, IO, 4.753s, 2049 271,700 16,220 ML-CFC Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 112,000 110,600 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C11, Class C, 4.419s, 2046 393,000 379,059 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class D, 4.419s, 2046 900,000 796,860 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class C, 5.558s, 2044 225,000 218,813 Morgan Stanley Capital I Trust 144A FRB Ser. 11-C3, Class E, 5.183s, 2049 175,000 176,293 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 343,206 85,801 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.959s, 2049 385,000 348,178 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.318s, 2042 17,897,777 48,145 Ser. 06-C26, Class XC, IO, 0.047s, 2045 7,079,747 11,823 Dynamic Asset Allocation Conservative Fund 71 MORTGAGE-BACKED SECURITIES (5.6%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.304s, 2046 $950,000 $842,129 WF-RBS Commercial Mortgage Trust FRB Ser. 12-C7, Class C, 4.848s, 2045 177,000 182,257 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C9, Class D, 4.803s, 2045 151,000 142,061 FRB Ser. 13-UBS1, Class D, 4.634s, 2046 605,000 550,774 Ser. 14-C19, Class D, 4.306s, 2047 227,000 192,942 Residential mortgage-backed securities (non-agency) (1.2%) Barclays Capital, LLC Trust Ser. 13-RR1, Class 9A4, 9.481s, 2036 100,000 100,550 FRB Ser. 12-RR10, Class 9A2, 2.654s, 2035 100,000 88,200 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, zero%, 2037 172,325 106,152 Countrywide Alternative Loan Trust Ser. 05-28CB, Class 2A7, 5 3/4s, 2035 1,107,091 998,596 FRB Ser. 05-51, Class 1A1, 0.477s, 2035 675,796 576,116 FRB Ser. 07-OA10, Class 2A1, 0.404s, 2047 448,885 372,714 Harborview Mortgage Loan Trust FRB Ser. 05-10, Class 2A1A, 0.466s, 2035 1,156,350 998,045 JPMorgan Resecuritization Trust 144A Ser. 14-1, Class 9A3, 0.444s, 2035 351,000 338,715 Merrill Lynch Alternative Note Asset Trust FRB Ser. 07-OAR2, Class A1, 0.334s, 2037 248,589 222,487 Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 1A1, 0.929s, 2046 1,268,776 821,532 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.201s, 2046 188,494 167,760 FRB Ser. 06-AR3, Class A1B, 1.131s, 2046 407,409 332,242 FRB Ser. 05-AR13, Class A1C3, 0.644s, 2045 400,401 344,945 FRB Ser. 05-AR9, Class A1C3, 0.634s, 2045 362,850 326,565 FRB Ser. 05-AR15, Class A1B3, 0.494s, 2045 602,912 523,056 FRB Ser. 12-RR2, Class 1A2, 0.336s, 2047 375,000 268,125 Total mortgage-backed securities (cost $28,821,146) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.1%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $98,143 $74,637 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 155,000 143,375 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 1,345,000 1,310,030 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 1,086,579 825,800 Brazil (Federal Republic of) unsec. notes 10s, 2021 (Brazil) BRL 4,564 1,835,154 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 11 3/4s, 2015 (Argentina) $100,000 97,750 72 Dynamic Asset Allocation Conservative Fund FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.1%)* cont. Principal amount Value Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) $100,000 $87,800 Croatia (Republic of) 144A sr. unsec. bonds 6s, 2024 (Croatia) 200,000 208,750 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 200,000 174,000 Indonesia (Republic of) 144A notes 5 1/4s, 2042 (Indonesia) 320,000 290,000 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 400,000 358,480 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) 175,000 190,969 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 61,650 70,219 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) 460,000 455,400 Total foreign government and agency bonds and notes (cost $6,582,813) INVESTMENT COMPANIES (0.4%)* Shares Value SPDR S&P rust 10,646 $1,991,228 Total investment companies (cost $842,418) SENIOR LOANS (0.2%)* c Principal amount Value Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 $27,872 $27,968 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 377,691 356,151 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 123,061 123,369 Dell, Inc. bank term loan FRN Ser. B, 4 1/2s, 2020 105,000 104,173 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 71,969 71,969 FTS International, Inc. bank term loan FRN Ser. B, 8 1/2s, 2016 58,297 59,119 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 40,000 40,131 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.73s, 2017 106,302 76,538 Travelport, LLC bank term loan FRN 8 3/8s, 2016 ‡‡ 27,919 28,590 Total senior loans (cost $897,742) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 349 $344,703 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 4,035 110,156 M/I Homes, Inc. $2.438 pfd. 2,202 55,160 Total preferred stocks (cost $346,012) CONVERTIBLE PREFERRED STOCKS (—%)* Shares Value EPR Properties Ser. C, $1.44 cv. pfd. 5,720 $122,980 United Technologies Corp. $3.75 cv. pfd. 1,100 73,227 Total convertible preferred stocks (cost $159,547) Dynamic Asset Allocation Conservative Fund 73 CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $55,000 $77,481 Jazz Technologies, Inc. 144A cv. unsec. notes 8s, 2018 102,000 110,160 Total convertible bonds and notes (cost $148,006) MUNICIPAL BONDS AND NOTES (—%)* Principal amount Value IL State G.O. Bonds, 4.421s, 1/1/15 $135,000 $138,729 Total municipal bonds and notes (cost $135,000) WARRANTS (—%)* † Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 12 $933 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 1.70 34,898 — Total warrants (cost $7,016) SHORT-TERM INVESTMENTS (23.1%)* Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.11% to 0.12%, November 13, 2014 # § $1,030,000 $1,029,562 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.12%, February 5, 2015 # Δ § 4,396,000 4,392,026 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.12%, August 21, 2014 # Δ § 2,221,000 2,220,495 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.10%, October 16, 2014 # Δ § 398,000 397,874 U.S. Treasury Bills with an effective yield of 0.06%, August 14, 2014 # 708,000 707,841 Putnam Cash Collateral Pool, LLC 0.18% d 63,500 63,500 Putnam Money Market Liquidity Fund 0.06% L 43,204,593 43,204,593 Putnam Short Term Investment Fund 0.07% L 78,836,158 78,836,158 Total short-term investments (cost $130,850,788) TOTAL INVESTMENTS Total investments (cost $673,433,220) Key to holding’s currency abbreviations BRL Brazilian Real CAD Canadian Dollar EUR Euro Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note bp Basis Points ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds 74 Dynamic Asset Allocation Conservative Fund IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2013 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $565,860,887. † Non-income-producing security. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $258,354,745 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. Dynamic Asset Allocation Conservative Fund 75 FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $81,576,673) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/16/14 $86,258 $69,435 $16,823 British Pound Sell 6/18/14 2,727,882 2,730,493 2,611 Canadian Dollar Sell 4/16/14 503,127 504,454 1,327 Chilean Peso Buy 4/16/14 1,349 1,820 (471) Colombian Peso Buy 4/16/14 437,825 431,795 6,030 Swiss Franc Sell 6/18/14 425,352 423,480 (1,872) Barclays Bank PLC Australian Dollar Buy 4/16/14 445,743 428,917 16,826 Australian Dollar Sell 4/16/14 445,743 417,373 (28,370) British Pound Sell 6/18/14 3,860,556 3,863,499 2,943 Canadian Dollar Sell 4/16/14 190,255 202,803 12,548 Euro Buy 6/18/14 1,288,365 1,285,115 3,250 Euro Sell 6/18/14 1,288,365 1,290,596 2,231 Hong Kong Dollar Buy 5/21/14 267,592 267,305 287 Japanese Yen Sell 5/21/14 801,442 817,360 15,918 Mexican Peso Buy 4/16/14 254,460 251,818 2,642 Mexican Peso Buy 7/17/14 394,306 393,353 953 New Zealand Dollar Buy 4/16/14 868,064 859,283 8,781 Norwegian Krone Sell 6/18/14 426,183 436,447 10,264 Singapore Dollar Buy 5/21/14 121,316 119,668 1,648 South African Rand Sell 4/16/14 261,292 252,396 (8,896) Swedish Krona Buy 6/18/14 4,506 13,000 (8,494) Swiss Franc Buy 6/18/14 336,841 336,129 712 Citibank, N.A. Australian Dollar Buy 4/16/14 444,446 426,957 17,489 Australian Dollar Sell 4/16/14 437,590 430,525 (7,065) Brazilian Real Buy 4/2/14 270,560 250,930 19,630 Brazilian Real Sell 4/2/14 270,560 253,009 (17,551) Canadian Dollar Sell 4/16/14 1,085 5,441 4,356 Chilean Peso Sell 4/16/14 249,468 242,379 (7,089) Danish Krone Sell 6/18/14 407,415 405,945 (1,470) Euro Buy 6/18/14 417,517 417,163 354 Euro Sell 6/18/14 417,517 416,392 (1,125) Japanese Yen Sell 5/21/14 430,100 430,029 (71) New Zealand Dollar Buy 4/16/14 867,717 860,458 7,259 Norwegian Krone Sell 6/18/14 390,616 391,966 1,350 Swiss Franc Sell 6/18/14 910,354 906,488 (3,866) Credit Suisse International Australian Dollar Buy 4/16/14 443,705 427,840 15,865 Australian Dollar Sell 4/16/14 443,705 417,936 (25,769) British Pound Sell 6/18/14 949,560 952,283 2,723 Canadian Dollar Sell 4/16/14 1,065,301 1,083,625 18,324 76 Dynamic Asset Allocation Conservative Fund FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $81,576,673) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International cont. Euro Buy 6/18/14 $891,373 $890,890 $483 Indian Rupee Buy 5/21/14 256,865 235,528 21,337 Japanese Yen Sell 5/21/14 1,139,938 1,155,463 15,525 Mexican Peso Buy 4/16/14 214,796 212,487 2,309 Mexican Peso Sell 4/16/14 214,796 208,406 (6,390) New Zealand Dollar Buy 4/16/14 438,366 426,983 11,383 Norwegian Krone Sell 6/18/14 649,406 643,666 (5,740) Singapore Dollar Sell 5/21/14 196,682 194,015 (2,667) South African Rand Buy 4/16/14 267,728 257,660 10,068 South African Rand Sell 4/16/14 267,728 248,037 (19,691) South Korean Won Sell 5/21/14 719 1,128 409 Swedish Krona Buy 6/18/14 417,245 430,036 (12,791) Swiss Franc Sell 6/18/14 2,206,785 2,197,092 (9,693) Deutsche Bank AG Australian Dollar Buy 4/16/14 440,833 434,049 6,784 British Pound Sell 6/18/14 430,543 433,622 3,079 Canadian Dollar Sell 4/16/14 398,504 415,432 16,928 Euro Sell 6/18/14 1,418,125 1,413,777 (4,348) Japanese Yen Sell 5/21/14 209,572 212,410 2,838 New Zealand Dollar Buy 4/16/14 435,159 428,146 7,013 Norwegian Krone Sell 6/18/14 389,434 388,824 (610) Swedish Krona Buy 6/18/14 432,537 436,834 (4,297) Swiss Franc Sell 6/18/14 857,496 853,136 (4,360) Goldman Sachs International Australian Dollar Buy 4/16/14 8,987 928 8,059 British Pound Sell 6/18/14 1,061,529 1,060,824 (705) Canadian Dollar Sell 4/16/14 417,403 431,721 14,318 Euro Buy 6/18/14 868,232 870,143 (1,911) Japanese Yen Sell 5/21/14 511,715 515,201 3,486 HSBC Bank USA, National Association Australian Dollar Buy 4/16/14 263,499 254,083 9,416 Australian Dollar Sell 4/16/14 263,499 252,874 (10,625) British Pound Sell 6/18/14 3,151,927 3,153,028 1,101 Canadian Dollar Buy 4/16/14 845,386 847,025 (1,639) Canadian Dollar Sell 4/16/14 845,386 858,625 13,239 Japanese Yen Sell 5/21/14 1,559,694 1,581,145 21,451 Swedish Krona Buy 6/18/14 421,396 422,792 (1,396) JPMorgan Chase Bank N.A. Australian Dollar Sell 4/16/14 429,530 414,831 (14,699) British Pound Sell 6/18/14 6,998 7,145 147 Canadian Dollar Sell 4/16/14 600,785 607,158 6,373 Euro Sell 6/18/14 1,194,697 1,186,462 (8,235) Dynamic Asset Allocation Conservative Fund 77 FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $81,576,673) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. cont. Hungarian Forint Sell 6/18/14 $256,939 $253,321 $(3,618) Indian Rupee Buy 5/21/14 263,627 252,522 11,105 Mexican Peso Buy 4/16/14 180,127 178,795 1,332 New Taiwan Dollar Sell 5/21/14 255,194 255,923 729 New Zealand Dollar Buy 4/16/14 443,133 427,294 15,839 Norwegian Krone Sell 6/18/14 387,020 387,301 281 Singapore Dollar Sell 5/21/14 113,366 111,836 (1,530) Swedish Krona Sell 6/18/14 184,178 181,408 (2,770) Swiss Franc Sell 6/18/14 434,973 433,078 (1,895) Thai Baht Sell 5/21/14 424,203 423,300 (903) Royal Bank of Scotland PLC (The) Canadian Dollar Buy 4/16/14 1,238,646 1,236,667 1,979 Canadian Dollar Sell 4/16/14 1,238,646 1,254,034 15,388 Euro Buy 6/18/14 315,858 315,658 200 Euro Sell 6/18/14 315,858 319,277 3,419 Japanese Yen Sell 5/21/14 440,467 446,464 5,997 Mexican Peso Buy 4/16/14 397,112 393,294 3,818 Mexican Peso Sell 4/16/14 397,112 396,079 (1,033) State Street Bank and Trust Co. Australian Dollar Buy 4/16/14 793,091 761,934 31,157 Brazilian Real Buy 4/2/14 270,604 250,000 20,604 Brazilian Real Sell 4/2/14 270,604 253,115 (17,489) British Pound Sell 6/18/14 1,595,208 1,601,036 5,828 Canadian Dollar Sell 4/16/14 866,726 876,080 9,354 Euro Buy 6/18/14 1,483,142 1,486,299 (3,157) Japanese Yen Sell 5/21/14 444,459 449,447 4,988 Mexican Peso Buy 4/16/14 315,794 312,449 3,345 New Taiwan Dollar Sell 5/21/14 255,194 255,813 619 New Zealand Dollar Buy 4/16/14 876,472 861,215 15,257 Norwegian Krone Sell 6/18/14 60,960 61,171 211 Singapore Dollar Sell 5/21/14 440,825 434,909 (5,916) Swedish Krona Buy 6/18/14 262 5,723 (5,461) Swiss Franc Sell 6/18/14 222,184 221,225 (959) UBS AG Australian Dollar Sell 4/16/14 1,693,101 1,611,723 (81,378) British Pound Buy 6/18/14 8,362,261 8,367,982 (5,721) Canadian Dollar Sell 4/16/14 413,696 425,445 11,749 Euro Sell 6/18/14 1,868,150 1,866,699 (1,451) Japanese Yen Sell 5/21/14 408,973 413,546 4,573 Mexican Peso Buy 4/16/14 214,796 212,034 2,762 Mexican Peso Sell 4/16/14 214,796 208,459 (6,337) Norwegian Krone Sell 6/18/14 389,434 388,790 (644) 78 Dynamic Asset Allocation Conservative Fund FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $81,576,673) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. South African Rand Buy 4/16/14 $267,728 $257,649 $10,079 South African Rand Sell 4/16/14 267,728 249,633 (18,095) Swedish Krona Buy 6/18/14 425,037 426,460 (1,423) Swiss Franc Sell 6/18/14 708,657 705,355 (3,302) WestPac Banking Corp. Australian Dollar Buy 4/16/14 449,635 429,418 20,217 British Pound Sell 6/18/14 438,874 439,225 351 Canadian Dollar Sell 4/16/14 401,850 415,927 14,077 Euro Buy 6/18/14 726,625 729,515 (2,890) Japanese Yen Sell 5/21/14 1,020,839 1,034,635 13,796 Total FUTURES CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 187 $7,986,235 Jun-14 $(416,701) FTSE 100 Index (Short) 31 3,381,789 Jun-14 (42,599) MSCI EAFE Index Mini (Short) 196 18,571,000 Jun-14 (461,972) Russell 2000 Index Mini (Long) 122 14,280,100 Jun-14 (22,931) Russell 2000 Index Mini (Short) 58 6,788,900 Jun-14 98,194 S&P 500 Index (Long) 8 3,729,200 Jun-14 7,770 S&P 500 Index E-Mini (Long) 62 5,780,260 Jun-14 11,966 S&P 500 Index E-Mini (Short) 385 35,893,550 Jun-14 (93,047) S&P Mid Cap 400 Index E-Mini (Long) 4 549,960 Jun-14 1,512 S&P Mid Cap 400 Index E-Mini (Short) 92 12,649,080 Jun-14 (110,016) SPI 200 Index (Long) 91 11,378,344 Jun-14 83,912 U.S. Treasury Bond 30 yr (Long) 76 10,124,625 Jun-14 141,731 U.S. Treasury Bond Ultra 30 yr (Long) 46 6,645,563 Jun-14 170,975 U.S. Treasury Note 2 yr (Long) 134 29,421,375 Jun-14 (34,411) U.S. Treasury Note 2 yr (Short) 40 8,782,500 Jun-14 9,924 U.S. Treasury Note 5 yr (Long) 355 42,228,359 Jun-14 (215,878) U.S. Treasury Note 5 yr (Short) 19 2,260,109 Jun-14 10,901 U.S. Treasury Note 10 yr (Long) 134 16,549,000 Jun-14 (62,442) U.S. Treasury Note 10 yr (Short) 29 3,581,500 Jun-14 31,462 Total Dynamic Asset Allocation Conservative Fund 79 TBA SALE COMMITMENTS OUTSTANDING at 3/31/14 (proceeds receivable $52,973,516) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, April 1, 2044 $1,000,000 4/10/14 $1,066,875 Federal National Mortgage Association, 4s, April 1, 2044 48,000,000 4/10/14 49,893,749 Federal National Mortgage Association, 3s, April 1, 2044 2,000,000 4/10/14 1,930,781 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $73,613,000 E $80,950 6/18/16 3 month USD- 0.75% $28,092 LIBOR-BBA 39,291,000 E 128,482 6/18/19 3 month USD- 2.00% 94,839 LIBOR-BBA 18,079,000 E 105,021 6/18/24 3 month USD- 3.00% 43,447 LIBOR-BBA 3,811,000 E (47,013) 6/18/44 3 month USD- 3.75% 39,630 LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $197,648 $— 1/12/41 4.50% (1 month Synthetic TRS Index $(91) USD-LIBOR) 4.50% 30 year Fannie Mae pools Barclays Bank PLC 64,758 — 1/12/42 4.00% (1 month Synthetic TRS Index (27) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,342,498 — 1/12/41 4.00% (1 month Synthetic TRS Index (2,059) USD-LIBOR) 4.00% 30 year Fannie Mae pools 206,719 — 1/12/41 4.00% (1 month Synthetic TRS Index (182) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,558 — 1/12/38 6.50% (1 month Synthetic TRS Index (23) USD-LIBOR) 6.50% 30 year Fannie Mae pools 23,984 — 1/12/41 5.00% (1 month Synthetic MBX Index 9 USD-LIBOR) 5.00% 30 year Fannie Mae pools 7,155 — 1/12/40 5.00% (1 month Synthetic MBX Index 4 USD-LIBOR) 5.00% 30 year Fannie Mae pools 80 Dynamic Asset Allocation Conservative Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $498,937 $— 1/12/40 4.50% (1 month Synthetic MBX Index $593 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,473,841 — 1/12/41 5.00% (1 month Synthetic MBX Index 525 USD-LIBOR) 5.00% 30 year Fannie Mae pools 67,720 — 1/12/41 5.00% (1 month Synthetic MBX Index 24 USD-LIBOR) 5.00% 30 year Fannie Mae pools 11,709 — 1/12/40 5.00% (1 month Synthetic MBX Index 6 USD-LIBOR) 5.00% 30 year Fannie Mae pools 38,378 — 1/12/40 5.00% (1 month Synthetic MBX Index 20 USD-LIBOR) 5.00% 30 year Fannie Mae pools 27,645 — 1/12/40 5.00% (1 month Synthetic MBX Index 14 USD-LIBOR) 5.00% 30 year Fannie Mae pools 397,988 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,202) USD-LIBOR 6.50% 30 year Fannie Mae pools 54,647 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (159) USD-LIBOR 6.00% 30 year Fannie Mae pools 60,640 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (151) USD-LIBOR 5.50% 30 year Fannie Mae pools 30,371 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (76) USD-LIBOR 5.50% 30 year Fannie Mae pools 30,371 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (76) USD-LIBOR 5.50% 30 year Fannie Mae pools 197,648 — 1/12/41 4.50% (1 month Synthetic TRS Index (91) USD-LIBOR) 4.50% 30 year Fannie Mae pools 60,845 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (152) USD-LIBOR 5.50% 30 year Fannie Mae pools 157,992 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (394) USD-LIBOR 5.50% 30 year Fannie Mae pools 60,845 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (152) USD-LIBOR 5.50% 30 year Fannie Mae pools 52,671 — 1/12/41 5.00% (1 month Synthetic MBX Index 19 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools Dynamic Asset Allocation Conservative Fund 81 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $40,324 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(122) USD-LIBOR 6.50% 30 year Fannie Mae pools 121,485 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (303) USD-LIBOR 5.50% 30 year Fannie Mae pools 205,040 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 168 USD-LIBOR 5.00% 30 year Fannie Mae pools Citibank, N.A. 715,288 — 1/12/41 5.00% (1 month Synthetic MBX Index 255 USD-LIBOR) 5.00% 30 year Fannie Mae pools baskets 163 — 12/19/14 (3 month USD- A basket 129,761 LIBOR-BBA plus (CGPUTQL2) of 0.15%) common stocks units 3,563 — 12/19/14 3 month USD- Russell 1000 Total (98,375) LIBOR-BBA minus Return Index 0.10% Credit Suisse International $197,648 — 1/12/41 4.50% (1 month Synthetic TRS Index (91) USD-LIBOR) 4.50% 30 year Fannie Mae pools Goldman Sachs International 115,157 — 1/12/39 6.00% (1 month Synthetic TRS Index (123) USD-LIBOR) 6.00% 30 year Fannie Mae pools 17,383 — 1/12/38 6.50% (1 month Synthetic TRS Index (71) USD-LIBOR) 6.50% 30 year Fannie Mae pools 161,019 — 1/12/42 4.00% (1 month Synthetic TRS Index (66) USD-LIBOR) 4.00% 30 year Fannie Mae pools 161,019 — 1/12/42 4.00% (1 month Synthetic TRS Index (66) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,090,910 — 1/12/41 4.00% (1 month Synthetic TRS Index (959) USD-LIBOR) 4.00% 30 year Fannie Mae pools 168,664 — 1/12/41 4.00% (1 month Synthetic TRS Index (148) USD-LIBOR) 4.00% 30 year Fannie Mae pools 825,482 — 1/12/40 4.00% (1 month Synthetic TRS Index (725) USD-LIBOR) 4.00% 30 year Fannie Mae pools 27,792 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (84) USD-LIBOR 6.50% 30 year Fannie Mae pools 82 Dynamic Asset Allocation Conservative Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $33,452 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(101) USD-LIBOR 6.50% 30 year Fannie Mae pools 904,394 — 1/12/41 4.00% (1 month Synthetic TRS Index (795) USD-LIBOR) 4.00% 30 year Fannie Mae pools 615,981 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,861) USD-LIBOR 6.50% 30 year Fannie Mae pools 117,220 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 54 USD-LIBOR 4.50% 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 196,793 — 1/12/41 4.50% (1 month Synthetic TRS Index (88) USD-LIBOR) 4.50% 30 year Fannie Mae pools Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB–/P $957 $14,000 5/11/63 300 bp $771 BBB– Index CMBX NA BBB–/P 1,868 31,000 5/11/63 300 bp 1,455 BBB– Index CMBX NA BBB–/P 3,828 62,000 5/11/63 300 bp 3,002 BBB– Index CMBX NA BBB–/P 3,648 64,000 5/11/63 300 bp 2,796 BBB– Index Barclays Bank PLC CMBX NA BBB–/P 5,210 47,000 5/11/63 300 bp 4,585 BBB– Index Credit Suisse International CMBX NA BBB–/P 134 7,000 5/11/63 300 bp 41 BBB– Index CMBX NA BBB–/P 248 32,000 5/11/63 300 bp (178) BBB– Index CMBX NA BBB–/P 418 36,000 5/11/63 300 bp (61) BBB– Index CMBX NA BBB–/P 3,502 44,000 5/11/63 300 bp 2,916 BBB– Index CMBX NA BBB–/P 6,214 55,000 5/11/63 300 bp 5,482 BBB– Index CMBX NA BBB–/P 4,413 57,000 5/11/63 300 bp 3,654 Dynamic Asset Allocation Conservative Fund 83 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BBB–/P $3,750 $57,000 5/11/63 300 bp $2,991 BBB– Index CMBX NA BBB–/P 876 57,000 5/11/63 300 bp 117 BBB– Index CMBX NA BBB–/P 4,628 58,000 5/11/63 300 bp 3,856 BBB– Index CMBX NA BBB–/P 1,765 58,000 5/11/63 300 bp 992 BBB– Index CMBX NA BBB–/P 1,022 58,000 5/11/63 300 bp 250 BBB– Index CMBX NA BBB–/P 4,589 63,000 5/11/63 300 bp 3,750 BBB– Index CMBX NA BBB–/P 6,974 91,000 5/11/63 300 bp 5,762 BBB– Index CMBX NA BBB–/P 4,924 120,000 5/11/63 300 bp 3,326 BBB– Index CMBX NA BB Index — (376) 72,000 5/11/63 (500 bp) 864 CMBX NA BB Index — (926) 53,000 5/11/63 (500 bp) (13) CMBX NA BB Index — (219) 24,000 5/11/63 (500 bp) 195 CMBX NA BB Index — (1,028) 53,000 5/11/63 (500 bp) (115) CMBX NA BBB–/P 2,393 50,000 5/11/63 300 bp 1,727 BBB– Index CMBX NA BBB–/P 1,428 60,000 5/11/63 300 bp 629 BBB– Index CMBX NA BBB–/P 2,722 63,000 5/11/63 300 bp 1,883 BBB– Index CMBX NA BBB–/P 7,566 71,000 5/11/63 300 bp 6,620 BBB– Index CMBX NA — (3,390) 60,000 1/17/47 (300 bp) (1,217) BBB– Index CMBX NA — (3,651) 60,000 1/17/47 (300 bp) (1,478) BBB– Index CMBX NA — (2,769) 59,000 1/17/47 (300 bp) (632) BBB– Index CMBX NA — (3,456) 59,000 1/17/47 (300 bp) (1,321) BBB– Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at March 31, 2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” 84 Dynamic Asset Allocation Conservative Fund CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA IG Series 22 BBB+/P $(194,344) $13,550,000 6/20/19 100 bp $15,985 Index NA IG Series 22 BBB+/P (82,327) 5,740,000 6/20/19 100 bp 6,771 Index NA HY Series 22 B+/P (112,157) 1,574,000 6/20/19 500 bp 5,814 Index NA IG Series 22 BBB+/P (37,507) 2,650,000 6/20/19 100 bp 3,627 Index NA HY Series 22 B+/P (1,193,592) 16,805,000 6/20/19 500 bp 65,935 Index NA HY Series 22 B+/P (520,749) 7,230,000 6/20/19 500 bp 21,137 Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at March 31, 2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation Inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $13,403,296 $1,113,512 $— Capital goods 12,772,617 1,211,894 — Communication services 8,280,430 509,381 — Conglomerates 4,085,067 73,740 — Consumer cyclicals 27,002,460 2,393,284 — Consumer staples 15,499,809 1,079,059 1,418 Energy 18,711,779 214,125 1,472 Financials 35,414,988 4,895,536 — Health care 27,468,049 253,177 — Technology 34,205,425 1,900,245 — Transportation 4,453,501 954,520 — Utilities and power 6,880,642 37,597 — Total common stocks Dynamic Asset Allocation Conservative Fund 85 Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Convertible bonds and notes — 187,641 — Convertible preferred stocks 73,227 122,980 — Corporate bonds and notes — 174,249,796 3 Foreign government and agency bonds and notes — 6,122,364 Investment companies 1,991,228 — — Mortgage-backed securities — 31,762,756 — Municipal bonds and notes — 138,729 — Preferred stocks 110,156 399,863 — Senior loans — 888,008 — U.S. Government and agency mortgage obligations — 172,425,573 — Warrants — 933 — Short-term investments 122,040,751 8,811,298 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $210,066 $— Futures contracts (891,650) — — TBA sale commitments — (52,891,405) — Interest rate swap contracts — (61,432) — Total return swap contracts — 22,639 — Credit default contracts — 2,255,332 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 86 Dynamic Asset Allocation Conservative Fund Statement of assets and liabilities 3/31/14 (Unaudited) ASSETS Investment in securities, at value, including $61,774 of securities on loan (Note 1): Unaffiliated issuers (identified cost $551,328,969) $620,038,078 Affiliated issuers (identified cost $122,104,251) (Notes 1 and 5) 122,104,251 Cash 659,920 Foreign currency (cost $8,356) (Note 1) 8,590 Dividends, interest and other receivables 3,786,203 Receivable for shares of the fund sold 727,873 Receivable for investments sold 9,407,054 Receivable for sales of delayed delivery securities (Note 1) 53,024,141 Receivable for variation margin (Note 1) 684,375 Prepaid assets 47,961 Unrealized appreciation on forward currency contracts (Note 1) 597,944 Unrealized appreciation on OTC swap contracts (Note 1) 189,116 Premium paid on OTC swap contracts (Note 1) 15,815 Total assets LIABILITIES Payable for investments purchased 2,110,983 Payable for purchases of delayed delivery securities (Note 1) 178,389,126 Payable for shares of the fund repurchased 9,442,200 Payable for compensation of Manager (Note 2) 253,829 Payable for custodian fees (Note 2) 27,424 Payable for investor servicing fees (Note 2) 154,165 Payable for Trustee compensation and expenses (Note 2) 188,250 Payable for administrative services (Note 2) 908 Payable for distribution fees (Note 2) 328,000 Payable for variation margin (Note 1) 869,888 Unrealized depreciation on OTC swap contracts (Note 1) 113,828 Premium received on OTC swap contracts (Note 1) 73,077 Unrealized depreciation on forward currency contracts (Note 1) 387,878 TBA sale commitments, at value (proceeds receivable $52,973,516) (Note 1) 52,891,405 Collateral on securities loaned, at value (Note 1) 63,500 Other accrued expenses 135,973 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $479,161,720 Undistributed net investment income (Note 1) 4,514,116 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 13,672,778 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 68,512,273 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Dynamic Asset Allocation Conservative Fund 87 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($406,358,908 divided by 37,195,746 shares) $10.92 Offering price per class A share (100/94.25 of $10.92)* $11.59 Net asset value and offering price per class B share ($24,956,065 divided by 2,299,949 shares)** $10.85 Net asset value and offering price per class C share ($55,376,086 divided by 5,120,464 shares)** $10.81 Net asset value and redemption price per class M share ($9,458,015 divided by 873,788 shares) $10.82 Offering price per class M share (100/96.50 of $10.82)* $11.21 Net asset value, offering price and redemption price per class R share ($5,313,728 divided by 475,243 shares) $11.18 Net asset value, offering price and redemption price per class R5 share ($304,110 divided by 27,762 shares) $10.95 Net asset value, offering price and redemption price per class R6 share ($3,392,784 divided by 309,624 shares) $10.96 Net asset value, offering price and redemption price per class Y share ($60,701,191 divided by 5,540,901 shares) $10.96 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 88 Dynamic Asset Allocation Conservative Fund Statement of operations Six months ended 3/31/14 (Unaudited) INVESTMENT INCOME Interest (including interest income of $51,273 from investments in affiliated issuers) (Note 5) $5,624,548 Dividends (net of foreign tax of $41,404) 2,539,835 Securities lending (Note 1) 3,295 Total investment income EXPENSES Compensation of Manager (Note 2) 1,467,662 Investor servicing fees (Note 2) 465,075 Custodian fees (Note 2) 44,325 Trustee compensation and expenses (Note 2) 19,628 Distribution fees (Note 2) 933,722 Administrative services (Note 2) 8,402 Other 214,734 Total expenses Expense reduction (Note 2) (1,886) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 27,509,978 Net realized gain on swap contracts (Note 1) 2,006,072 Net realized loss on futures contracts (Note 1) (1,960,908) Net realized loss on foreign currency transactions (Note 1) (1,050,752) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 801,393 Net unrealized appreciation of investments, futures contracts, swap contracts and TBA sale commitments during the period 2,220,616 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Conservative Fund 89 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 3/31/14* Year ended 9/30/13 Operations: Net investment income $5,016,016 $10,855,677 Net realized gain on investments and foreign currency transactions 26,504,390 15,433,023 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 3,022,009 8,545,147 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (3,346,770) (6,177,280) Class B (119,260) (225,049) Class C (260,166) (445,853) Class M (56,472) (101,310) Class R (35,802) (55,608) Class R5 (1,078) (207) Class R6 (31,399) (30,108) Class Y (647,058) (1,691,108) Decrease from capital share transactions (Note 4) (9,009,192) (38,140,519) Total increase (decrease) in net assets NET ASSETS Beginning of period 544,825,669 556,858,864 End of period (including undistributed net investment income of $4,514,116 and $3,996,105, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 90 Dynamic Asset Allocation Conservative Fund This page left blank intentionally. Dynamic Asset Allocation Conservative Fund 91 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c netassets (%) (%) g Class A March 31, 2014** .10 .56 (.09) — — * .52* .94* 135* September 30, 2013 .20 .43 (.16) — — 1.05 1.99 305 September 30, 2012 .21 1.00 (.16) — — 1.07 2.21 278 September 30, 2011 .20 (.12) j (.33) — — e,f 1.07 2.12 288 September 30, 2010 .28 .69 (.49) — e — 1.05 d 3.21 d 196 September 30, 2009 .22 .35 (.32) — e — e,h 1.28 d,i 3.00 d 292 Class B March 31, 2014** .06 .56 (.05) — — * .89* .56* 135* September 30, 2013 .12 .44 (.09) — — 1.80 1.24 305 September 30, 2012 .14 .98 (.08) — — 1.82 1.46 278 September 30, 2011 .13 (.11) j (.27) — — e,f 1.82 1.36 288 September 30, 2010 .22 .68 (.42) — e — 1.80 d 2.49 d 196 September 30, 2009 .17 .36 (.26) — e — e,h 2.03 d,i 2.24 d 292 Class C March 31, 2014** .06 .55 (.05) — — * .89* .56* 135* September 30, 2013 .12 .44 (.09) — — 1.80 1.24 305 September 30, 2012 .14 .98 (.09) — — 1.82 1.46 278 September 30, 2011 .13 (.10) j (.27) — — e,f 1.82 1.38 288 September 30, 2010 .21 .67 (.42) — e — 1.80 d 2.45 d 196 September 30, 2009 .17 .34 (.26) — e — e,h 2.03 d,i 2.25 d 292 Class M March 31, 2014** .07 .55 (.06) — — * .77* .69* 135* September 30, 2013 .15 .43 (.11) — — 1.55 1.49 305 September 30, 2012 .16 .98 (.11) — — 1.57 1.71 278 September 30, 2011 .15 (.10) j (.29) — — e,f 1.57 1.62 288 September 30, 2010 .24 .67 (.44) — e — 1.55 d 2.73 d 196 September 30, 2009 .19 .35 (.28) — e — e,h 1.78 d,i 2.55 d 292 Class R March 31, 2014** .09 .57 (.08) — — * .65* .82* 135* September 30, 2013 .18 .45 (.14) — — 1.30 1.74 305 September 30, 2012 .19 1.02 (.13) — — 1.32 1.95 278 September 30, 2011 .18 (.11) j (.31) — — e,f 1.32 1.88 288 September 30, 2010 .26 .72 (.46) — e — 1.30 d 2.94 d 196 September 30, 2009 .21 .39 (.30) — e — e,h 1.53 d,i 2.71 d 292 Class R5 March 31, 2014** .15 k .53 (.11) — — * .37* 1.37* k 135* September 30, 2013 .24 .44 (.20) — — 11 .74 2.30 305 September 30, 2012† .05 .33 (.05) — — * 10 .19* .55* 278 Class R6 March 31, 2014** .12 .57 (.11) — — * .34* 1.13* 135* September 30, 2013 .23 .45 (.20) — — .67 2.20 305 September 30, 2012† .06 .32 (.05) — — * 10 .17* .57* 278 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 92 Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Conservative Fund 93 Financial highlights (Continued) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c netassets (%) (%) g Class Y March 31, 2014** .11 .57 (.10) — — * .40* 1.05* 135* September 30, 2013 .23 .44 (.19) — — .80 2.27 305 September 30, 2012 .23 .99 (.18) — — .82 2.46 278 September 30, 2011 .21 (.09) j (.36) — — e,f .82 2.26 288 September 30, 2010 .31 .68 (.51) — e — .80 d 3.45 d 196 September 30, 2009 .25 .37 (.34) — e — e,h 1.03 d,i 3.29 d 292 * Not annualized. ** Unaudited. † For the period July 3, 2012 (commencement of operations) to September 30, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). Also excludes acquired fund fees, if any. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2010 0.02% September 30, 2009 0.05 e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Portfolio turnover excludes TBA purchase and sale commitments. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear, Stearns & Co., Inc. which amounted to less than $0.01 per share outstanding as of May 31, 2009. i Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.11% of average net assets as of September 30, 2009. j The amount shown for a share outstanding does not correspond with the aggregate net gain on investments for the period due to the timing of sales and repurchases of fund shares in relation to fluctuating market values of the investments of the fund. k The net investment income ratio and per share amount shown for the period ending March 31, 2014 may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. The accompanying notes are an integral part of these financial statements. 94 Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Conservative Fund 95 Notes to financial statements 3/31/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2013 through March 31, 2014. Putnam Dynamic Asset Allocation Conservative Fund (the fund) is a diversified series of Putnam Asset Allocation Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek total return consistent with preservation of capital. Total return is composed of capital appreciation and income. The fund invests mainly in fixed-income investments, including U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage-backed investments). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed income investments. The fund also invests, to a lesser extent, in equity securities (growth or value stocks or both) of U.S. and foreign companies of any size. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments. Putnam Management may also select other investments that do not fall within these asset classes. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. 96 Dynamic Asset Allocation Conservative Fund Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment Dynamic Asset Allocation Conservative Fund 97 in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. 98 Dynamic Asset Allocation Conservative Fund Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying Dynamic Asset Allocation Conservative Fund99 reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $89,188 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $130,961. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, 100 Dynamic Asset Allocation Conservative Fund the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $63,500 and the value of securities loaned amounted to $61,774. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At September 30, 2013, the fund had a capital loss carryover of $5,873,719 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $5,873,719 N/A $5,873,719 September 30, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any Dynamic Asset Allocation Conservative Fund 101 losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $677,497,332, resulting in gross unrealized appreciation and depreciation of $69,859,078 and $5,214,081, respectively, or net unrealized appreciation of $64,644,997. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.480% of the next $50 billion, 0.630% of the next $5 billion, 0.460% of the next $50 billion, 0.580% of the next $10 billion, 0.450% of the next $100 billion and 0.530% of the next $10 billion, 0.445% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. 102 Dynamic Asset Allocation Conservative Fund The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $330,512 ClassR5 50 ClassB 21,109 ClassR6 770 ClassC 44,082 ClassY 56,634 ClassM 7,762 Total ClassR 4,156 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $673 under the expense offset arrangements and by $1,213 under the brokerage/ service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $358, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $495,423 ClassM 34,908 ClassB 126,584 ClassR 12,447 ClassC 264,360 Total Dynamic Asset Allocation Conservative Fund 103 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $43,531 and $663 from the sale of classA and classM shares, respectively, and received $5,216 and $767 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $12 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA commitments aggregated $576,495,551 and $536,613,363, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 3/31/14 Year ended 9/30/13 ClassA Shares Amount Shares Amount Shares sold 3,128,617 $33,347,190 6,050,464 $61,294,876 Shares issued in connection with reinvestment of distributions 299,380 3,207,342 582,348 5,913,666 3,427,997 36,554,532 6,632,812 67,208,542 Shares repurchased (3,384,856) (36,109,406) (7,575,971) (76,683,165) Net increase (decrease) Six months ended 3/31/14 Year ended 9/30/13 ClassB Shares Amount Shares Amount Shares sold 149,402 $1,585,627 567,886 $5,712,022 Shares issued in connection with reinvestment of distributions 10,709 113,931 21,207 214,038 160,111 1,699,558 589,093 5,926,060 Shares repurchased (337,192) (3,580,151) (753,221) (7,577,178) Net decrease Six months ended 3/31/14 Year ended 9/30/13 ClassC Shares Amount Shares Amount Shares sold 578,826 $6,142,109 979,723 $9,856,181 Shares issued in connection with reinvestment of distributions 22,804 241,920 40,774 410,291 601,630 6,384,029 1,020,497 10,266,472 Shares repurchased (468,686) (4,950,324) (1,030,507) (10,366,646) Net increase (decrease) 104 Dynamic Asset Allocation Conservative Fund Six months ended 3/31/14 Year ended 9/30/13 ClassM Shares Amount Shares Amount Shares sold 59,290 $628,596 201,070 $1,988,327 Shares issued in connection with reinvestment of distributions 5,037 53,468 9,780 98,472 64,327 682,064 210,850 2,086,799 Shares repurchased (100,195) (1,057,045) (119,619) (1,201,574) Net increase (decrease) Six months ended 3/31/14 Year ended 9/30/13 ClassR Shares Amount Shares Amount Shares sold 134,079 $1,466,673 136,123 $1,414,279 Shares issued in connection with reinvestment of distributions 3,159 34,658 5,123 53,261 137,238 1,501,331 141,246 1,467,540 Shares repurchased (83,049) (913,809) (109,361) (1,134,002) Net increase Six months ended 3/31/14 Year ended 9/30/13 ClassR5 Shares Amount Shares Amount Shares sold 27,932 $303,157 — $— Shares issued in connection with reinvestment of distributions 99 1,078 20 207 28,031 304,235 20 207 Shares repurchased (1,339) (14,634) — — Net increase 20 Six months ended 3/31/14 Year ended 9/30/13 ClassR6 Shares Amount Shares Amount Shares sold 85,283 $922,417 287,164 $2,955,049 Shares issued in connection with reinvestment of distributions 2,921 31,399 2,911 30,108 88,204 953,816 290,075 2,985,157 Shares repurchased (65,692) (705,267) (4,013) (41,029) Net increase Six months ended 3/31/14 Year ended 9/30/13 ClassY Shares Amount Shares Amount Shares sold 1,452,871 $15,603,520 5,848,777 $59,181,641 Shares issued in connection with reinvestment of distributions 58,639 629,784 164,991 1,676,838 1,511,510 16,233,304 6,013,768 60,858,479 Shares repurchased (2,404,189) (25,991,425) (9,054,120) (91,936,181) Net decrease Dynamic Asset Allocation Conservative Fund105 At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class R5 1,081 3.9% 11,837 ClassR6 1,082 0.3 11,859 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $38,363,631 $4,840,962 $— $11,818 $43,204,593 Putnam Short Term Investment Fund* 99,688,231 81,584,371 102,436,444 39,455 78,836,158 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. 106 Dynamic Asset Allocation Conservative Fund Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Futures contracts (number of contracts) 2,000 Forward currency contracts (contract amount) $145,100,000 Centrally cleared interest rate swap contracts (notional) $116,200,000 OTC total return swap contracts (notional) $55,300,000 OTC credit default contracts (notional) $5,100,000 Centrally cleared credit default contracts (notional) $44,700,000 Warrants (number of warrants) 35,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Receivables, Net assets — Unrealized Credit contracts depreciation $2,272,043* Payables $16,711 Foreign exchange contracts Receivables 597,944 Payables 387,878 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Equity contracts appreciation 334,048* depreciation 1,245,641* Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 453,327* depreciation 471,244* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. Dynamic Asset Allocation Conservative Fund 107 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Futures contracts Swaps Total Credit contracts $— $— $2,284,388 $2,284,388 Foreign exchange contracts — (1,053,099) — $(1,053,099) Equity contracts (3,498,471) — 71,058 $(3,427,413) Interest rate contracts 1,537,563 — (349,374) $1,188,189 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Warrants Futures contracts Swaps Total Credit contracts $— $— $— $(325,569) $(325,569) Foreign exchange contracts — — 802,122 — $802,122 Equity contracts (123) (619,418) — 133,778 $(485,763) Interest rate contracts — (1,304,037) — 498,079 $(805,958) Total 108 Dynamic Asset Allocation Conservative Fund This page left blank intentionally. Dynamic Asset Allocation Conservative Fund 109 Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, see Note 1, if any. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts § $— $— $242,614 $— $— $— $— $— $— $— $— $— $— $— $242,614 OTC Total return swap contracts* # — 1,382 — 130,016 — — 54 — 131,452 OTC Credit default contracts* # — 12,098 — 12,098 Centrally cleared credit default contracts § — — 147,731 — 147,731 Futures contracts § — 294,030 — 294,030 Forward currency contracts # 26,791 79,003 — 50,438 98,426 36,642 25,863 45,207 35,806 — 30,801 91,363 29,163 48,441 597,944 Total Assets Liabilities: Centrally cleared interest rate swap contracts § — — 259,598 — 259,598 OTC Total return swap contracts* # 91 5,169 — 98,375 91 — 4,999 — 88 — 108,813 OTC Credit default contracts* # 2,277 625 — — 13,809 — 16,711 Centrally cleared credit default contracts § — — 63,655 — 63,655 Futures contracts § — 546,635 — 546,635 Forward currency contracts # 2,343 45,760 — 38,237 82,741 13,615 2,616 13,660 33,650 — 1,033 32,982 118,351 2,890 387,878 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged) ## † $— $(10,990) $— $— $— $— $— $— $— $— $— $— $(89,188) $— $(100,178) Net amount $22,080 $39,821 $67,092 $43,842 $13,883 $23,027 $18,302 $31,547 $2,068 $(252,605) $29,768 $58,381 $— $45,551 $142,757 *
